EXECUTION COPY




LIBERTY SILVER CORP.
as Borrower

and

BG CAPITAL GROUP LTD.
as Lender













LOAN AGREEMENT




November 14, 2013






















[ex_1019loanagreementsched002.gif] [ex_1019loanagreementsched002.gif]








--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page









ARTICLE 1 INTERPRETATION

1

1.1

General Definitions

1

1.2

Extended Meanings

9

1.3

References to Agreements

10

1.4

Headings, etc.

11

1.5

Grammatical Variations

11

1.6

Accounting Computations

11

1.7

Permitted Liens

11

1.8

Currency

11



ARTICLE 2 THE LOAN FACILITY

11

2.1

Establishment of Loan Facility

11

2.2

Existing Advances

12

2.3

Loan Facility Limit

12



ARTICLE 3 ADVANCE PROCEDURE

12

3.1

Availability

12

3.2

Notice of Advances

12

ARTICLE 4 INTEREST AND FEE CALCULATIONS AND CHANGES IN CIRCUMSTANCES  12

4.1

Interest

12

4.1.1

Loan.

12

4.1.2

Overdue Amounts.

12

4.2

Interest and Fee Calculations and Payments

13

4.2.1

General.

13

4.2.2

Day Count Fraction.

13

4.3

Withholding Taxes Generally

13

4.3.1

No Withholding; Gross-Up Requirement.

13

4.3.2

Other Taxes.

14

4.3.3

Indemnity.

14

4.3.4

Indemnity for Additional Income Tax.

14



ARTICLE 5 REPAYMENT AND PREPAYMENT

14

5.1

Repayment of the Loan Facility

14

5.2

Extension of Maturity Date

14

5.3

Promissory Note

14

5.4

Voluntary Repayments

15

5.4.1

Loan Facility.

15

5.4.2

Effect of Voluntary Repayment.

15

5.5

Changes to Commitment

15

5.5.1

Changes to Commitment.

15



ARTICLE 6 CONVERSION

15

6.1

Conversion of the Loan Facility

15



ARTICLE 7 CONDITIONS PRECEDENT

15











--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







7.1

Conditions Precedent to Loan Facility

15

7.2

Conditions to all Advances

17



ARTICLE 8 SECURITY

17

8.1

Initial Security

17

8.2

Registration



8.3

Further Assurances

18

8.4

Discharge of Security

18



ARTICLE 9 REPRESENTATIONS AND WARRANTIES

18

9.1

Borrower Representations and Warranties

18

9.1.1

Authority.

18

9.1.2

Due Authorization and Execution.

18

9.1.3

Validity of Loan Documents – Non-Conflict.

18

9.1.4

Enforceability.

19

9.1.5

Absence of Litigation.

19

9.1.6

Financial Statements.

19

9.1.7

Accuracy of Information.

19

9.1.8

No Material Adverse Change.

19

9.1.9

All Authorizations Obtained and Registrations Made.

19

9.1.10

No Default.

20

9.1.11

Collateral.

20

9.1.12

Taxes.

20

9.1.13

Location of Assets.

20

9.1.14

Corporate Authority.

20

9.1.15

Conduct of Business.

20

9.1.16

Reporting Issuer.

21

9.1.17

TSX Listing.

21

9.1.18

Directing Operations.

21

9.1.19

No Subsidiary or Holdings of Securities of Others.

21

9.1.20

Freedom to Compete.

21

9.1.21

Continuous Disclosure Obligations.

21

9.1.22

No Reportable Events with the Auditors.

21

9.1.23

Off-Balance Sheet Financing.

21

9.1.24

Liabilities.

22

9.1.25

Independent Accountants.

22

9.1.26

Accounting Controls.

22

9.1.27

No Acts of Bankruptcy.

22

9.1.28

No Guarantees.

22

9.1.29

No Rulings Against.

22

9.1.30

The Properties.

22

9.1.31

Leased Premises.

24

9.1.32

Technical Reports.

24

9.1.33

Environment.

24

9.1.34

No Environmental Audits.

26

9.1.35

Possession of Licenses and Permits.

26





- ii -




--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







9.1.36

Outstanding Judgments against Borrower.

27

9.1.37

Civil Liability for Secondary Market Disclosure.

27

9.2

Lender Representations and Warranties

27

9.2.1

Authority.

27

9.2.2

Due Authorization and Execution.

27

9.2.3

Validity of Loan Documents – Non-Conflict.

27

9.2.4

Enforceability.

28



ARTICLE 10 COVENANTS OF THE BORROWER

28

10.1

Affirmative Covenants

28

10.1.1

Punctual Payment and Performance.

28

10.1.2

Good Standing.

28

10.1.3

Conduct of Business.

28

10.1.4

Compliance with Applicable Laws.

28

10.1.5

Compliance with Exploration Earn-In Agreement.

28

10.1.6

Financial Records.

28

10.1.7

Financial Statements and Other Information.

28

10.1.8

Senior Management.

29

10.1.9

Maintenance of Properties.

29

10.1.10

Payment of Taxes and Claims.

30

10.1.11

Use of Proceeds.

30

10.1.12

TSX Filings and Approvals.

30

10.1.13

Maintenance of Listing.

30

10.1.14

Newmont Agreement.

30

10.1.15

Rengold Interest.

30

10.1.16

Correspondence.

31

10.1.17

Consolidation of Common Shares.

31

10.2

Negative Covenants

32

10.2.1

Limitations on Debt.

32

10.2.2

Financial Assistance.

32

10.2.3

Sale of Assets.

32

10.2.4

Negative Pledge.

32

10.2.5

No Merger, Amalgamation, etc.

33

10.2.6

Nature of Business.

33

10.2.7

Fiscal Year.

33

10.2.8

Constitutional Documents.

33

10.2.9

Exploration and Earn-in Agreement.

33



ARTICLE 11 EVENTS OF DEFAULT

34

11.1

Events of Default

34

11.1.1

Non-Payment of Principal.

34

11.1.2

Non-Payment of Interest and Other Amounts.

34

11.1.3

Misrepresentation.

34

11.1.4

Breach of Certain Covenants.

34

11.1.5

Breach of Other Borrower Covenants.

34

11.1.6

Enforcement of Liens.

34





- iii -




--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







11.1.7

Insolvency.

34

11.1.8

Security Imperilled.

34

11.2

Termination and Acceleration

35

11.3

Waiver

35

11.4

Performance of the Borrower’s Obligations by the Lender

36

11.5

TSX Requirements

36

11.6

Press Releases

36

11.7

Cancellation of Warrants

36



ARTICLE 12 GENERAL

37

12.1

Costs and Expenses

37

12.2

Indemnification by the Borrower>

37

12.2.1

Advances.

37

12.2.2

Other.

37

12.3

Application of Payments

38

12.4

Set-Off

38

12.5

Rights in Addition

38

12.6

Certificate Evidence

38

12.7

Evidence of Debt

38

12.8

Notices

39

12.9

Judgment Currency

40

12.10

Successors and Assigns

40

12.10.1

Benefit & Burden.

40

12.10.2

Borrower.

41

12.10.3

Participation.

41

12.10.4

Assignments.

41

12.10.5

Disclosure.

41

12.11

Survival

41

12.12

Time of the Essence

41

12.13

Governing Law

41

12.14

Jurisdiction

42

12.14.1

Submission to Jurisdiction and Waiver of Objections.

42

12.14.2

Lender May Sue in Another Jurisdiction.

42

12.14.3

Final Judgment.

42

12.14.4

Manner of Service.

42

12.15

Invalidity

42

12.16

Changes

42

12.17

Entire Agreement

43

12.18

This Agreement to Govern

43

12.19

Execution

43














- iv -




--------------------------------------------------------------------------------







LOAN AGREEMENT

THIS AGREEMENT is made as of November 14, 2013.

BETWEEN:

LIBERTY SILVER CORP.
as Borrower

- and -

BG CAPITAL GROUP LTD.
as Lender

BACKGROUND:

The Borrower has requested the Lender to make available to it a committed
non-revolving term loan facility in the principal amount of $1,210,000 and the
Lender has agreed to do so subject to and upon the terms and conditions set out
herein.

NOW THEREFORE in consideration of the mutual obligations contained herein and
for other consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

ARTICLE 1
INTERPRETATION



1.1

General Definitions

Unless the context otherwise requires, in this Agreement:

“Acquisition” means an acquisition of all or any part of the business of another
person, including any line of business or division of the assets comprised
therein, in a single transaction, or in a series of transactions, related or
not, whether by way of acquisition of assets or of capital stock of that person
or by way of Business Combination.

“Act” means the Securities Act (Ontario), as now in effect and as may be amended
from time to time prior to each applicable Closing Date.

“Advance” has the meaning given to it in Section 3.1 hereof.

“Advance Date” has the meaning given to it in Section 3.1 hereof.

“Agreement” means this loan agreement.











--------------------------------------------------------------------------------







“Applicable Accounting Principles” means generally accepted accounting
principles in the United States of America applicable to exploration stage
enterprises, expressed in U.S. Dollars, the functional currency.

“Applicable Securities Laws” means Canadian Securities Laws, U.S. Securities
Laws, and the securities legislation and regulations of each other relevant
jurisdiction together with applicable published policy statements of the
securities commissions or regulatory authorities in such other jurisdictions.

“Auditors” means the firm of chartered accountants the Borrower designates from
time to time as its auditors.

“Borrower” means Liberty Silver Corp., a corporation existing under the laws of
the State of Nevada as at the date hereof.

“Borrower’s Information Record” means any statement contained in any press
release, material change report, financial statement, annual information form,
annual or interim report, information circular or other document of the Borrower
which has been or is publicly disseminated by or with the consent of the
Borrower, whether pursuant to any Canadian Securities Laws or otherwise, and
which has been filed on the System for Electronic Document Analysis and
Retrieval since January 1, 2011.

“Business Combination” has the meaning given to it in Subsection 10.2.05.

“Business Day” means a day that is not a Saturday or Sunday on which banks are
generally open for commercial lending in Toronto, Ontario and in Fort
Lauderdale, Florida.

“Canadian Securities Laws” means, collectively, and, as the context may require,
the securities statutes of each of the provinces and the respective regulations
and rules made under those securities statutes together with all applicable
published policy statements, blanket orders and instruments of the applicable
securities commissions in which the Borrower is a reporting issuer, and all
discretionary orders or rulings, if any, of such securities commissions.

“Certificate” from any person means a written certificate of that person signed
by a Responsible Officer of that person.

“Circular” means the notice of meeting to be sent to the shareholders of the
Borrower and the management proxy circular to be prepared in connection with the
Meeting, together with any amendments thereto or supplements thereof.

“Closing” means the time when the Lender confirms to the Borrower that each of
the conditions precedent to closing set forth in Section 7.1 have been met or
(to the extent not met) waived by the Lender to permit closing to occur.

“Closing Date” means the date on which the Closing occurs.





2







--------------------------------------------------------------------------------







“Closing Notice” has the meaning given to it in Section 7.1.

“Collateral” means all assets in or to which the Borrower now or hereafter has
rights and which is subject to (or intended by the express or implied terms of
any Loan Document to be subject to) the Security, or any item or part thereof.

“Commitment” at any time means $1,210,000 minus all reductions to such amount
pursuant to any applicable provision of this Agreement occurring at or before
such time.

“Consolidation” means the consolidation of the common shares of the Borrower
(each, a “Common Share”) on the basis of one (1) post-consolidation Common Share
for every five (5) pre-consolidation Common Shares.

“Constitutional Documents” means the incorporation and charter documents of the
Borrower, including any amendments thereto, and each of the by-laws of the
Borrower.

“Debt” of a person means:



(a)

any debt, liability or obligation, direct, indirect, liquidated, unliquidated,
contingent or other, including any obligation to pay principal, interest,
charges and fees, which in accordance with Applicable Accounting Principles
would be classified upon that person’s balance sheet as a liability, including
any obligation pursuant to a capital lease;



(b)

any obligation secured by any Lien, including any obligation to pay principal,
interest, charges and fees, existing on property owned or acquired by that
person subject to such Lien whether or not that person has assumed or otherwise
become liable for the payment of such obligations (in an amount equal to the
fair market value of such property where such obligations have not been
assumed); and



(c)

any liability of that person under any guarantee of any Debt described in (a)
and (b) above, granted by such person.

Notwithstanding the foregoing, Debt shall not include accounts payable, accrued
expenses and other accrued liabilities or short-term non-interest bearing
liabilities, all to the extent arising in the ordinary course of business.

“Default” means any Event of Default or any default, breach, failure, event,
state or condition which, unless remedied or waived, with the lapse of time,
giving of notice, making of a determination, or any combination thereof or
otherwise, would constitute an Event of Default.

“Default Rate” means the rate of interest per annum determined by adding five
percent (5%) to the Interest Rate.





3







--------------------------------------------------------------------------------







“Drop-Dead Date” has the meaning given to it in Section 7.1.

“Environment” means the ambient air, all layers of the atmosphere, surface,
water, underground water, all land, all living organisms, and the interacting
natural systems that include components of air, land, water, organic and
inorganic matter and living organisms, and includes indoor spaces.

“Environmental Authorizations” has the meaning given to it in Subsection
9.1.33(i) of this Agreement.

“Environmental Contaminants” has the meaning given to it in Subsection 9.1.33(i)
of this Agreement.

“Environmental Law” means any applicable law relating to the Environment, the
regulation of contaminants or waste or occupational health or safety that
applies to the assets of any person.

“Environmental Laws” has the meaning given to it in Subsection 9.1.33(i) of this
Agreement.

“Event of Default” means any default, breach, failure, event, state or condition
described in Section 11.1.

“Excluded Taxes” means any Taxes now or hereafter imposed, levied, collected,
withheld or assessed on net income or net profits of the Lender or capital taxes
or franchise taxes imposed on the Lender by any jurisdiction by reason of the
Lender i) having a permanent establishment in such jurisdiction, ii) being
organized under the laws of such jurisdiction, iii) being resident in such
jurisdiction, iv) being engaged in a trade or business in such jurisdiction or
v) having any other present or former connection with such jurisdiction.

“Existing Notes” has the meaning given to it in Section 2.2.

“Extended Period” has the meaning given to it in Section 5.2.

“Financial Information” means, collectively, b) the audited financial statements
of the Borrower, including the notes with respect thereto, for the fiscal years
ended June 30, 2013 and 2012, together with the Auditor’s report thereon, and
c) the unaudited interim financial statements of the Borrower, including the
notes with respect thereto, for the three months ended September 30, 2013.

“Fiscal Quarter” means each of the four (4) three-month accounting periods of
the Borrower comprising a Fiscal Year.

“Fiscal Year” means the twelve (12) month accounting period of the Borrower,
which, as at Closing, ends on June 30th of each calendar year.





4







--------------------------------------------------------------------------------







“Governmental Authority” means and includes, without limitation, any national or
federal government, province, state, municipality or other political subdivision
of any of the foregoing, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.

“Governmental Licenses” has the meaning given to it in Subsection 9.1.35 of this
Agreement.

“Hazardous Materials” has the meaning given to it in Subsection 9.1.33 of this
Agreement.

“Hi Ho Silver Claims” means the Hi Ho Silver claims described in the Mineral
Status Report of Erwin & Thompson LLP, dated November 14, 2013.

“Indemnified Taxes” means Taxes that are not Excluded Taxes.

“Initial Advance” has the meaning given to it in Section 2.2.

“Initial Advance Date” means October 8, 2013.

“Initial Period” means the period from (and including) the Initial Advance Date
up to (but excluding) the first anniversary of the Closing Date.

“Insolvency Law” means the United States Bankruptcy Code and any federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the arrangement
provisions of any corporate statute permitting a corporation to propose a
compromise or an arrangement with respect to creditors or any class of creditors
of the corporation or any other like, equivalent or analogous legislation of any
jurisdiction, domestic or foreign.

“Insolvency Proceeding” means, with respect to any person, any proceeding
contemplated by any application, petition, assignment, filing of notice or other
means, whether voluntary or involuntary, under any Insolvency Law seeking any
moratorium, reorganization, adjustment, composition, proposal, compromise,
arrangement, administration or other like or similar relief in respect of any or
all of the obligations of such person, seeking the winding up, liquidation or
dissolution of such person or all or any part of its property, seeking any
judgment or order declaring, finding or adjudging such person insolvent or
bankrupt, seeking the appointment (provisional, interim or permanent) of any
receiver or resulting, by operation of law, in the bankruptcy of such person.

 “Interest Payment Date” means with respect to the Loan or any amount on which
interest is payable under Subsection 4.1.2 and any period of time elapsed in any
calendar quarter, the first (1st) Business Day of the immediately following
calendar quarter.





5







--------------------------------------------------------------------------------







“Interest Rate” on any day means the fixed interest rate equal to vi) eleven
percent (11%) per annum during the Initial Period, and vii) fifteen percent
(15%) per annum during the Extended Period.

“Lender” means BG Capital Group Ltd. and its successors and assigns.

“Lien” means viii) any right of set-off intended to secure the payment or
performance of an obligation, ix) any interest in property created by way of
mortgage, pledge, charge, lien, assignment by way of security, hypothecation,
security interest (whether fixed or floating), conditional sale agreement,
deposit arrangement, title retention, servitude, right of way, restrictive
covenant, right of use or any other matter capable of registration, capital
lease, sale-lease-back transaction, or discount, factoring or securitization
arrangement on recourse terms, x) any statutory deemed trust or lien, xi) any
preference, priority, adverse claim, levy, execution, seizure, attachment,
garnishment or other encumbrance which binds property, or any other right of
claim of any kind or nature whatsoever which affects ownership or possession of,
or title to, any interest in or the right to use or occupy property or assets,
and xii) any agreement to grant any of the foregoing rights or interests
described in Clauses (i), (ii), or (iv) of this definition.

“Loan” at any time means the outstanding Advances at that time including, for
greater certainty, the Initial Advance.

“Loan Amount” means the outstanding principal balance of the Loan.

“Loan Documents” at any time means, collectively, this Agreement, the Deed of
Trust Security Agreement, Assignment of Leases and Rents and Fixture Filing to
Secure Loan Agreement (the “Deed of Trust”), the Note and each other Security
Document executed and delivered by the Borrower to or for the benefit of the
Lender and each other document executed and delivered to or for the benefit of
the Lender pursuant to or otherwise in connection with any of the foregoing
agreements at or before such time.

“Loan Facility” means the committed non-revolving term loan facility established
by the Lender in favour of the Borrower under Section 2.1.

“Loan Obligations” means the Debt and other obligations of the Borrower owing to
the Lender arising under, pursuant to or otherwise in respect of each Loan
Document to which it is party, and any item or part of any thereof. For
certainty, “Loan Obligations” shall include interest accruing subsequent to the
commencement of, or which would have accrued but for the commencement of, any
Insolvency Proceeding in accordance with and at the rate (including the Default
Rate to the extent lawful) specified herein or in another applicable Loan
Document, whether or not such interest is an allowable claim in such Insolvency
Proceeding.





6







--------------------------------------------------------------------------------







“Material” means material in relation to the business, operations, assets,
liabilities (including contingent liabilities) or condition (financial or
otherwise) of the Borrower taken as a whole.

“Material Adverse Change” means any circumstance, occurrence, fact, condition,
change that, individually or in the aggregate, has, or is reasonably likely to
have, a Material Adverse Effect.

“Material Adverse Effect” means xiii) a material adverse effect on the business,
operations, assets, liabilities (including contingent liabilities) or condition
(financial or otherwise) of the Borrower, or xiv) any material impairment of the
rights and remedies of the Lender under any Loan Document.

“Material Change” means a material change as defined in and for the purposes of
the Act, and includes a decision to implement such a change made by the
directors of the Borrower.

 “Maturity Date” means the first anniversary of the Closing Date as such date
may be extended for an additional six (6) month period pursuant to Section 5.2.

“Meeting” means the annual and special meeting or meetings of the shareholders
of the Borrower, including any adjournment or postponement thereof, that is to
be convened, inter alia, to consider, and if deemed advisable approve the
Consolidation.

“Mining Claims” has the meaning given to it in Subsection 9.1.30(c)

“Misrepresentation” means a misrepresentation as defined in and for the purposes
of the Act.

“NI 43-101” means National Instrument 43-101 – Standards of Disclosure for
Mineral Projects of the Canadian Securities Administrators.

“NI 51-102” means National Instrument 51-102 – Continuous Disclosure Obligations
of the Canadian Securities Administrators.

“Note” means the promissory note of the Borrower issued to the Lender pursuant
to this Agreement, together with all replacements, amendments, extensions,
restatements and renewals thereof.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning given to it in Subsection 12.10.3.





7







--------------------------------------------------------------------------------







“Permitted Change of Control” shall mean an Acquisition or a Business
Combination of the Borrower with another person, which is approved by at least
662/3% of the voting shares of the Borrower, and provided that either:



(a)

the Loan and all other amounts owing to the Lender under any Loan Document is
paid in full contemporaneously with such Business Combination taking place, or



(b)

xv) no Default or Event of Default has occurred and is continuing at the time
such Business Combination takes place nor immediately thereafter, xvi) the
successor resulting from the Business Combination (the “Merged Entity”)
possesses all the property, rights, privileges and franchises of the Borrower
and assumes and is subject to all the obligations and liabilities of the
Borrower under the Loan Documents, xvii) the Business Combination does not
contemplate an arrangement or compromise of any claims of the Lender against the
Borrower, including under any Loan Document, xviii) the validity, enforceability
and effect of any Loan Document, and the validity, effect, priority and
perfection of the security contemplated thereby, is not affected in any adverse
way; and xix) legal counsel (who must be satisfactory to the Lender) for the
Merged Entity provides a legal opinion to the Lender at the time such Business
Combination takes place, in form and substance satisfactory to the Lender,
addressing such matters referred to in clauses (i) to (iv) above as the Lender
shall reasonably require.

“Permitted Liens” means a Lien permitted to exist pursuant to Subsection 10.2.4.

“PPSA” means the Personal Property Security Act (Ontario).

“Properties” means the Hi Ho Silver Claims and the Trinity Silver Project.

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, treasurer or other executive officer
of the Borrower with responsibility for the administration of this Agreement or
any other Loan Document.

“Security” at any time means the Liens created (or intended by their express or
implied terms to be created) in favour of the Lender by any of the Security
Documents.

“Security Documents” at any time means the documents listed in Section 8.1 and
any other documents delivered or required to be delivered (as the case may be)
pursuant to this Agreement to or for the benefit of the Lender at or before such
time to secure or guarantee, directly or indirectly, the payment or performance
of any of the Loan Obligations.

“Statutory Prior Claims” means claims for unpaid wages, vacation pay, worker’s
compensation, unemployment insurance premiums, pension plan





8







--------------------------------------------------------------------------------







contributions, employee or non-resident withholding tax source deductions,
realty taxes (including utility charges and business taxes which are collectable
like realty taxes), unremitted goods and services taxes, provincial sales taxes,
customs duties or similar statutory obligations secured by a Lien on the
Borrower’s assets ranking prior to or pari passu with the Security.

“Taxes” means all taxes of any kind or nature whatsoever, including income
taxes, capital taxes, levies, imposts, transfer taxes, stamp taxes, documentary
taxes, royalties, duties, charges to taxes, value added taxes, goods and
services taxes, harmonized sales taxes, business transfer taxes, excise taxes,
property taxes, and all fees, deductions, withholdings and charges, imposed,
levied, collected, withheld or assessed by any authority of or within any
jurisdiction whatsoever having power to tax, together with penalties, fines,
additions to tax and interest thereon.

“Trinity Silver Project” means the fee lands and unpatented mining claims and
the agreements, leases and subleases pertaining to or of the same described in
the Mineral Status Report of Erwin & Thompson LLP, dated November 14, 2013.

“TSX” means Toronto Stock Exchange.

“U.S. Dollars” and the symbol “$” each means the lawful currency of the United
States of America.

“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

“U.S. Securities Laws” means all applicable securities legislation in the United
States, including the U.S. Securities Act, the U.S. Exchange Act and the rules
and regulations promulgated thereunder, and any applicable state securities
laws.



1.2

Extended Meanings

To the extent the context so admits, in this Agreement the following words and
expressions shall be given the following corresponding extended meanings:

“change” – change, modify, alter, amend, supplement, extend, renew, compromise,
novate, replace, terminate (excluding, for clarity, termination in accordance
with the express terms of an applicable agreement, but not resulting from any
breach, default or other equivalent or analogous cause), release, discharge,
cancel, suspend or waive.

“claim” – claim, claim over, counter-claim, cross-claim, defence, demand or
liability (actual or contingent, now existing or arising hereafter), whether
arising





9







--------------------------------------------------------------------------------







by agreement or statute, at law or in equity or otherwise, or any proceeding,
judgment or order of any court or other Governmental Authority or arbitrator.

a “final judgment” – a judgment, order, declaration or award of a court, other
Governmental Authority, arbitrator or other alternative dispute resolution
authority of competent jurisdiction from which no appeal may be made or from
which all rights of appeal have expired or been exhausted.

“include” – include without limitation and such term shall not be construed to
limit any word or statement that it follows to the specific items or matters
immediately following it or similar terms or matters.

“losses and expenses” – losses, costs, expenses, damages, penalties, awards,
Orders and claims, including any applicable court costs and legal fees and
disbursements on a full indemnity basis.

“obligations” – indebtedness, obligations, promises, covenants,
responsibilities, duties and liabilities (actual or contingent, direct or
indirect, matured or unmatured, now existing or arising hereafter), whether
arising by agreement or statute, at law, in equity or otherwise.

a “person” – an individual, including an individual in his or her capacity as
trustee, executor, administrator or other representative, a sole proprietorship,
a partnership, an unincorporated association, an unincorporated syndicate, an
unincorporated organization, a trust, including a business trust, a body
corporate organized under the laws of any jurisdiction, a government or agency
of a government or any other artificial legal or commercial entity.

a “receiver” – a privately appointed or court appointed receiver or receiver and
manager, interim receiver, liquidator, trustee-in-bankruptcy, administrator,
administrative receiver and any other like or similar official.

“rights” – rights, titles, benefits, interests, powers, authorities,
discretions, privileges, immunities and remedies (actual or contingent, direct
or indirect, matured or unmatured, now existing or arising hereafter), whether
arising by agreement or statute, at law, in equity or otherwise.



1.3

References to Agreements

Unless the context otherwise requires, each reference in this Agreement to any
agreement or document (including this Agreement and any other defined term that
is an agreement or document) shall be construed so as to include such agreement
or document (including any attached schedules, appendices and exhibits) and each
change made to it at or before the time in question, and any change to any
agreement or document which is not made in compliance with the Loan Documents
shall be disregarded for the purposes of determining whether or not the Borrower
has breached its obligations relative thereto under the Loan Documents (save for
any obligations not to change such agreement or document contained in any Loan
Document).





10







--------------------------------------------------------------------------------









1.4

Headings, etc.

The division of this Agreement into Articles, Sections and Schedules and the
insertion of headings and titles are for the convenience of reference only and
shall not affect the construction or interpretation of this Agreement. The terms
“this Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, Section, Subsection, Schedule,
paragraph, subparagraph, Clause or other portion of this Agreement.



1.5

Grammatical Variations

In this Agreement, unless the context otherwise requires, (a) words and
expressions (including words and expressions (capitalized or not) defined or
given extended meanings) in the singular include the plural and vice versa (the
necessary changes being made to fit the context), (b) words in one gender
include all genders and (c) grammatical variations of words and expressions
(capitalized or not) which are defined, given extended meanings or incorporated
by reference in this Agreement shall be construed in like manner.



1.6

Accounting Computations

Where the character or amount of any asset or liability or item of revenue or
expense is required to be determined, or any consolidation or other accounting
computation is required to be made, for the purposes of this Agreement or any
other Loan Document, including the contents of any Certificate to be delivered
hereunder, such determination, consolidation or computation shall, unless the
parties otherwise agree or the context otherwise requires, be made in accordance
with Applicable Accounting Principles applied on a consistent basis.



1.7

Permitted Liens

The inclusion of reference to Permitted Liens in any Loan Document is not
intended to subordinate and will not subordinate, any Security to any Permitted
Lien other than any Permitted Lien having priority as a matter of law.



1.8

Currency

Unless otherwise provided, all references herein to a dollar amount shall be
deemed to be a reference to the lawful currency of the United States of America.

ARTICLE 2
THE LOAN FACILITY



2.1

Establishment of Loan Facility

Upon and subject to the terms and conditions of this Agreement and relying on
the representations and warranties contained in Article 9, the Lender hereby
establishes a committed non-revolving term loan facility in the amount equal to
the Commitment in favour of the Borrower (d) to refinance, replace, and
supersede the Existing Note, and (e) for general working capital purposes of the
Borrower.





11







--------------------------------------------------------------------------------









2.2

Existing Advances

The parties acknowledge and agree that a total of $100,000 has been previously
advanced by way of loan by the Lender to the Borrower ($50,000 on October 8,
2013 (the “Initial Advance Date”) and $50,000 on November 6, 2013) currently
evidenced by unsecured promissory notes bearing issue dates of October 8, 2013
and November 6, 2013 in the principal amount of $50,000 each (the “Existing
Notes”), that the Existing Notes shall be deemed to be replaced and superseded
by this Agreement and the Notes and the loan advances evidenced thereby shall
form part of the Loan as if they were originally made pursuant to this Agreement
on their respective advance dates.



2.3

Loan Facility Limit

The Borrower shall ensure that the total Loan Amount at no time exceeds the
Commitment.

ARTICLE 3
ADVANCE PROCEDURE



3.1

Availability

The Borrower may borrow up to the Commitment by way of six (6) separate loan
advances (each an “Advance”). The first two Advances have already been made and
are evidenced by the Existing Notes. The third Advance may be borrowed by the
Borrower on the Closing Date in the amount of $202,500 and thereafter it may
borrow up to $302,500 on each of December 31, 2013, March 31, 2014 and June 30,
2014 (each an “Advance Date”).



3.2

Notice of Advances

The Borrower must deliver a request for an Advance to the Lender to obtain an
Advance under the Loan Facility not less than ten (10) Business Days before the
proposed Advance Date specifying the principal amount (which must be in a
minimum amount of $100,000 and not exceed the amounts specified in Section 3.1).
In the event the full amount available to be advanced on any Advance Date is not
requested to be advanced by the Borrower, there shall be no further right of the
Borrower to carry forward any such unrequested amount not so requested to be
advanced.

ARTICLE 4
INTEREST AND FEE CALCULATIONS AND CHANGES IN CIRCUMSTANCES



4.1

Interest



4.1.1

Loan.

  The Borrower shall pay interest on the Loan Amount calculated and payable from
the Initial Advance Date until the Loan is due to be repaid hereunder at a
percentage rate per annum equal to the Interest Rate.



4.1.2

Overdue Amounts.

  If any sum payable by the Borrower under any provision of this Agreement is
not paid when due and payable hereunder (whether on its stipulated due date,





12







--------------------------------------------------------------------------------







on demand, on acceleration or otherwise), the Borrower shall pay interest on the
outstanding balance thereof at the Default Rate.



4.2

Interest and Fee Calculations and Payments



4.2.1

General.

  Interest payable on any amount under this Agreement shall be (2) calculated
upon the daily outstanding balance of such amount from (and including) the date
it is first outstanding or advanced until (but excluding) the date it is paid or
repaid in full to the Lender, (3) paid in the same currency in which such amount
is denominated and (4) payable in arrears on each Interest Payment Date and on
the date the final balance thereof is paid or repaid in full based upon the
actual number of days elapsed in the relevant period of calculation. Interest
payable on each such amount shall be payable both before and after demand,
default and judgment at the applicable rate set out in Section 4.1 with interest
on overdue interest at the same rate (except to the extent provided otherwise in
Subsection 4.1.2).



4.2.2

Day Count Fraction.

  The rates of interest per annum payable on or in respect of the Loan are
expressed on the basis of a 365 or 366 day year, as applicable.



4.3

Withholding Taxes Generally



4.3.1

No Withholding; Gross-Up Requirement.

  Each payment required to be made by the Borrower under each Loan Document
shall be made without set-off or counterclaim, free and clear of, and without
deduction or withholding for or on account of, any Indemnified Taxes, except to
the extent such deduction or withholding is required by any applicable law, as
modified by the administrative practice of any relevant Governmental Authority,
then in effect. To the extent and each time the Borrower is so required to
deduct or withhold Indemnified Taxes from or in respect of any such payment to
or for the account of the Lender, then the Borrower will:



(a)

promptly notify the Lender of such requirement;



(b)

pay to the relevant Governmental Authority when due the full amount required to
be deducted or withheld (including the full amount of Indemnified Taxes required
to be deducted or withheld from any additional amount paid by the Borrower to or
for the account of the Lender under this Subsection 4.3.1);



(c)

promptly forward to the Lender an official receipt (or a certified copy), or
other documentation reasonably acceptable to the Lender, evidencing such payment
to such Governmental Authority; and



(d)

forthwith pay to the Lender, in addition to the payment to which the Lender is
otherwise entitled under such Loan Document, such additional amount as is
necessary to ensure that the net amount actually received by the Lender (free
and clear of, and net of, any such Indemnified Taxes, including the full amount
of Taxes required to be deducted or withheld from any additional amount paid by
the Borrower under this Subsection 4.3.1, whether assessed against the Borrower
or the Lender) will equal the full amount the Lender would have received had no
such deduction or withholding been required.





13







--------------------------------------------------------------------------------









4.3.2

Other Taxes.

  The Borrower shall pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.



4.3.3

Indemnity.

  The Borrower shall indemnify the Lender forthwith after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Lender on or with respect to any payment by or on account of any obligation
of the Borrower or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. In addition, the Borrower hereby indemnifies and holds harmless the
Lender for all interest, penalties and reasonable expenses, resulting from or
relating to the Borrower’s failure to:



(a)

remit to the Lender the documentation referred to in Subsection 4.3.1(c); or



(b)

pay any Taxes or Other Taxes when due to the relevant government authority
(including, without limitation, any Taxes imposed by any government authority on
amounts payable under this Section 4.3)).

A certificate as to the amount of such payment or liability delivered to the
applicable Borrower by the Lender shall be conclusive absent manifest error.



4.3.4

Indemnity for Additional Income Tax.

  The Borrower shall also indemnify the Lender on a full indemnity after-Tax
basis, for any additional Taxes on net income that the Lender may be obliged to
pay as a result of the payment of additional amounts under this Section 4.3.

ARTICLE 5
REPAYMENT AND PREPAYMENT



5.1

Repayment of the Loan Facility

Subject to Section 5.2, the Borrower shall repay the Loan Amount in full to the
Lender on the Maturity Date.



5.2

Extension of Maturity Date

Provided that no Event of Default has occurred and is continuing, the Borrower
may, upon not less than twenty (20) days and not more than thirty (30) days
prior notice to the Lender, extend the Maturity Date by an additional period of
six (6) months following the Maturity Date (the “Extended Period”).



5.3

Promissory Note

The obligations of the Borrower to repay the Loan shall be evidenced by a
promissory note issued to the Lender in the form attached as Schedule A (the
“Note”).





14







--------------------------------------------------------------------------------









5.4

Voluntary Repayments



5.4.1

Loan Facility.  The Borrower shall have the right at any time and from time to
time to prepay all or any portion of the Loan with the payment of a prepayment
fee to the Lender equal to five percent (5%) of the Loan Amount being prepaid.
Any partial prepayment must be in the minimum principal amount of $50,000.



5.4.2

Effect of Voluntary Repayment.  Each portion of the Loan voluntarily repaid
pursuant to Subsection 5.4.1 shall reduce the amount of the Commitment
accordingly and any portion of the Loan so voluntarily prepaid may not be
reborrowed.



5.5

Changes to Commitment



5.5.1

Changes to Commitment.  The Commitment shall reduce to nil on the Maturity Date.

ARTICLE 6
CONVERSION



6.1

Conversion of the Loan Facility

In the event that the Borrower completes an arm’s length equity financing of not
less than $500,000 (the “New Equity Financing”) at a price of not less than
$0.50 per common share or unit (on a pre-consolidated basis) at any time while
the Loan is outstanding, the Borrower may require the Lender, provided that no
Event of Default has occurred and is continuing, to convert the outstanding Loan
Amount, together with all accrued interest, into the capital stock of the
Corporation on substantially the same terms and conditions as the New Equity
Financing. The conversion obligation as set forth therein shall be subject to
receipt of the required approvals of the TSX.

ARTICLE 7
CONDITIONS PRECEDENT



7.1

Conditions Precedent to Loan Facility

The Borrower agrees to satisfy each of the following conditions precedent to the
Loan Facility on or before the Closing Date or such later date as the Lender, in
its sole discretion, may agree to (the “Drop-Dead Date”). The Lender shall not
be obliged to make any Advance (beyond the first two (2) Advances that have
already been made) available under this Agreement unless and until the Lender
notifies the Borrower that each of the conditions precedent to closing set forth
below has been satisfied (to the sole discretion of the Lender) or (to the
extent not satisfied) waived by the Lender to permit closing of the financing
contemplated by this Agreement to occur before the Drop-Dead Date (a “Closing
Notice”):



(a)

the Lender has received each of the following in form and substance satisfactory
to the Lender (in original or, at the Lender’s discretion, PDF, facsimile or
other copy):





15







--------------------------------------------------------------------------------









(i)

a Certificate of the Borrower (i) attaching true copies of 1. its Constitutional
Documents and 2. all necessary internal corporate action taken by it to
authorize the execution, delivery and performance of each Loan Document to which
it is party and the consummation of the transactions contemplated thereby,
(ii) as to incumbency and true signatures of its Responsible Officers and
(iii) as to such other matters as the Lender may reasonably require;



(ii)

a certificate of status (or the equivalent) with respect to the Borrower for its
jurisdiction of incorporation and any other jurisdiction where it conducts
business or has Material assets;



(iii)

each Loan Document duly executed by each party thereto;



(iv)

receipt of any approvals required from TSX with respect to the Loan;



(v)

opinions from the Borrower’s counsel addressed to the Lender and Lender’s
counsel on matters incident to the Loan Documents as the Lender may reasonably
require (including, for certainty, that the Security secures the Loan
Obligations), together with a title opinion with respect to the Properties
reflecting the Borrower’s interest in the Properties addressed to the Lender and
Lender’s counsel;



(vi)

a search report dated prior to or on or about the Closing Date for each of the
jurisdictions in which the Security or notice thereof is intended to be
registered, showing the due registration of or that upon due registration
(assuming such registration occurred on the date of such respective reports),
the Liens created under the Security will be prior to all other Liens on the
Collateral (subject only to Permitted Liens). With respect to the foregoing, the
Borrower hereby expressly consents to the pre-filing of all registrations which
may be filed in advance of Closing pursuant to the Uniform Commercial Code
(“UCC”) and/or the PPSA;



(vii)

Certificate of the Borrower certifying that (i) each of the representations and
warranties of the Borrower made under Section 9.1 is true, accurate and complete
in all respects, (ii) each obligation required to be performed by the Closing
Date have been performed, (iii) no Default has occurred and (iv) all of the
conditions contained in this Section 7.1 have been satisfied, save for those
waived by the Lender; and



(viii)

such other documents as the Lender may reasonably require;



(b)

the Lender has completed and is satisfied with the results of its due diligence
enquiries related to the Borrower acting reasonably;



(c)

no Material Adverse Change shall have occurred since October 1, 2013;



(d)

no Default has occurred;





16







--------------------------------------------------------------------------------









(e)

the Security has been registered wheresoever required by the Lender or the
Lender’s counsel, it being acknowledged that the Deed of Trust will be recorded
in the applicable office in Pershing County, Nevada, and such Security shall
grant the Lender a first priority Lien in the Collateral (such first priority
Lien subject only to the Permitted Liens);



(f)

all fees payable to the Lender and all reasonable out-of-pocket fees, costs and
expenses incurred or payable by the Lender (including those payable to the
Lender’s legal counsel) up to the maximum amount of $40,000 (not including
disbursements and taxes) in connection with this Agreement (including any term
sheet or commitment letter related hereto) have been, or will be deducted from
the Advance made on the Closing Date and, paid in full.



7.2

Conditions to all Advances

The Borrower agrees to satisfy each of the following conditions precedent to
each Advance made after the Closing Date. The Lender shall not be obliged to
make or allow any such Advance unless each of the following conditions precedent
to Advance has been satisfied or (to the extent not satisfied) waived by the
Lender, to permit such Advance to occur:



(a)

no Default has occurred that is continuing on the date such Advance is requested
or on the proposed Advance Date, nor would any Default result after giving
effect to the requested Advance; and



(b)

the Borrower has requested such Advance in accordance with Section 3.2.

ARTICLE 8
SECURITY



8.1

Initial Security

The Borrower shall provide the Lender with the following documents (each in form
and substance satisfactory to the Lender) before the Drop-Dead Date and the
Liens constituted thereby shall secure the due payment and performance of the
Loan Obligations:



(a)

a security agreement creating Liens in all present and after-acquired property
of the Borrower dated on or about the date hereof granted by the Borrower in
favour of the Lender; and



(b)

the Deed of Trust.



8.2

Registration

The Borrower shall ensure that the Security (or a financing statement, notice or
other appropriate document in respect thereof) is at all times registered on
behalf of the Lender in all offices where (5) such registration is necessary or
of advantage to create, preserve, protect and perfect the Security, or any part
thereof, and its validity, effect, priority and perfection at all





17







--------------------------------------------------------------------------------







times, including any land registry, mining claims, or land titles office and/or
(6) the Lender’s legal counsel specifically requests.



8.3

Further Assurances

The Borrower shall, forthwith and from time to time on request from the Lender,
execute or cause to be executed, all such documents (including any change to any
Loan Document) and do or cause to be done all such other matters and things
which in the reasonable opinion of the Lender or the Lender’s counsel may be
necessary to give the Lender (so far as may be possible under any applicable
law) the Liens and the priority intended to be created by the Loan Documents or
to facilitate realization under such Liens.



8.4

Discharge of Security

After all Loan Obligations have been paid in full, the Lender shall promptly, at
the request and expense of the Borrower, execute and deliver such releases and
discharges of the Security and authorizations to discharge registrations thereof
as the Borrower shall prepare and reasonably request.

ARTICLE 9
REPRESENTATIONS AND WARRANTIES



9.1

Borrower Representations and Warranties

The Borrower represents and warrants to and in favour of the Lender as follows:



9.1.1

Authority.  The Borrower is a corporation duly and validly incorporated and
existing under the laws of the State of Nevada and has the legal capacity and
right to own its assets and to carry on its business in each jurisdiction in
which its assets are located or it carries on business. The Borrower has the
legal capacity and requisite corporate power, authority and capacity to enter
into each Loan Document and do all acts and things and execute and deliver all
documents as are required thereunder to be done, observed, or performed by it in
accordance with the terms and conditions thereof.



9.1.2

Due Authorization and Execution.  The Borrower has taken all necessary action to
authorize the execution and delivery of each Loan Document, the creation and
performance of its obligations thereunder and the creation of the Liens over its
assets and the consummation of the transactions contemplated thereby. The
Borrower has duly executed and delivered each Loan Document.



9.1.3

Validity of Loan Documents – Non-Conflict.  None of the authorization,
execution, delivery, or performance of the Loan Documents, nor the creation of
any Liens over the assets of the Borrower, nor the consummation of any of the
transactions contemplated thereby:



(a)

requires any authorization to be obtained or registration to be made (except
such as have already been obtained or made and are now in full force and
effect);





18







--------------------------------------------------------------------------------









(b)

conflicts with, contravenes or gives rise to any default under (f) any of the
Constitutional Documents or directors’ resolutions of the Borrower or of any
committee thereof, (g) the provisions of any indenture, instrument, agreement or
undertaking to which the Borrower is a party or by which the Borrower or any of
its assets is or may become bound or (h) any applicable law; or



(c)

has resulted or will result in the creation or imposition of any Lien (other
than the Security) upon any of the Collateral.



9.1.4

Enforceability.  Each Loan Document constitutes a valid and legally binding
obligation enforceable against the Borrower in accordance with its terms,
subject only to bankruptcy, insolvency, winding-up, dissolution, administration
reorganization, arrangement or other statutes or judicial decisions affecting
the enforcement of creditors’ rights in general and to general principles of
equity, including those under which specific performance and injunctive relief
may be refused by a court in its discretion.



9.1.5

Absence of Litigation.  Except as disclosed in the Borrower’s Information
Record, and with the exception of any and all class action proceedings, as at
the Closing Date, there is no existing, pending or, to its knowledge, threatened
proceeding against the Borrower which could result in a Material Adverse Effect
or one or more judgments against the Borrower in an aggregate amount in excess
of $100,000 (or the equivalent in foreign currency). To the knowledge of the
Borrower, as at the Closing Date there is no judgment, order or award
outstanding against the Borrower that could have a Material Adverse Effect.



9.1.6

Financial Statements.  Each financial report and financial statement for the
Borrower delivered to the Lender pursuant to or in connection with this
Agreement has been prepared in accordance with Applicable Accounting Principles
and fairly and accurately presents, in all material respects, the financial
information and the financial condition and results of operations of the
Borrower contained therein as at their respective preparation dates.



9.1.7

Accuracy of Information.  No information furnished to the Lender by or on behalf
of the Borrower in connection with any Loan Document contains Misrepresentation.



9.1.8

No Material Adverse Change.  Since October 1, 2013, as at the Closing Date there
has been no Material Adverse Change.



9.1.9

All Authorizations Obtained and Registrations Made.  All authorizations and
registrations necessary to permit the Borrower to execute, deliver and perform
each Loan Document to which it is party, grant the Security and consummate the
transactions contemplated thereby have been obtained or effected and are in full
force and effect. To the knowledge of the Borrower, the Borrower is in
compliance with the requirements of all such authorizations and registrations
and, as at the Closing Date, there is no judgment, order or award outstanding or
proceeding existing, pending or, to its knowledge, threatened which could result
in the revocation, cancellation, suspension or any adverse modification of any
of such authorizations and registrations.





19







--------------------------------------------------------------------------------









9.1.10

No Default.  As at the Closing Date, no Default has occurred which has not been
either remedied (or otherwise ceased to be continuing) or expressly waived by
the Lender in writing.



9.1.11

Collateral.  To the knowledge of the Borrower, the Borrower (7) has good and
marketable title to all Collateral comprised of real property expressed to be
owned by the Borrower in any Security Document and (8) is the sole legal and
beneficial owner to all Collateral comprised of personal property in which the
Borrower has rights; in each case free and clear of all Liens, other than
Permitted Liens.



9.1.12

Taxes.  The Borrower has:



(a)

delivered or caused to be delivered all Tax returns which are now due to the
appropriate Governmental Authority;



(b)

paid and discharged all Taxes payable by it when due;



(c)

made provision for appropriate amounts in respect of any Taxes likely to be
exigible in accordance with Applicable Accounting Principles;



(d)

withheld and collected all Taxes required to be withheld and collected by it and
remitted such Taxes to the appropriate Governmental Authority when due; and



(e)

paid and discharged all Statutory Prior Claims when due,

save for any failures to do so which have not resulted in and are not reasonably
likely to result in an aggregate Tax liability for all such failures at any time
outstanding exceeding $50,000, and no assessment or appeal is, to its knowledge,
being asserted or processed with respect to such returns, Taxes or Statutory
Prior Claims, except for any such assessments or appeals that have not resulted
and will not result in Tax liabilities in excess of $50,000 in the aggregate for
all such assessments or appeals.



9.1.13

Location of Assets.

  As of the Closing Date, all places of business and locations of the assets of
the Borrower are located in Pershing County, Nevada, and the chief executive
office of the Borrower is located in the Province of Ontario.



9.1.14

Corporate Authority.

  The Borrower has the requisite corporate power, authority and capacity to own,
lease and operate its properties and assets and carry on its business as
described in the Borrower’s Information Record and, as at the Closing Date, no
steps or proceedings have been taken by any person, voluntary or otherwise,
requiring or authorizing its dissolution or winding-up.



9.1.15

Conduct of Business.

  The Borrower is conducting its business in compliance in all material respects
with all applicable laws, rules and regulations in each jurisdiction in which
its business is carried on and holds all requisite licences, registrations,
qualifications, permits and consents necessary or appropriate for carrying on
its business as currently carried on and all such licences, registrations,
qualifications, permits and consents are valid and subsisting and in good





20







--------------------------------------------------------------------------------







standing, except where the failure to hold such licences, registrations,
qualifications, permits or consents would not have a Material Adverse Effect.



9.1.16

Reporting Issuer.

  The Borrower is, and will be at Closing, a “reporting issuer” (or its
equivalent), not in default of any requirement of Applicable Securities Laws,
and will use its commercially reasonable efforts to maintain such status for a
period from the date hereof up to and including the twenty-four (24) month
period following the Closing Date; provided that for greater certainty the
foregoing shall not prevent the Borrower from pursuing or participating in any
transaction involving a change of control that would result in the Borrower
ceasing to be a reporting issuer.



9.1.17

TSX Listing.

  As at the Closing Date, the Borrower’s common shares are listed and posted for
trading on the TSX.



9.1.18

Directing Operations.

  The Borrower is responsible for directing and directly overseeing the
operations and development of its business and the operations, exploration and
development of the properties in which the Borrower has a direct or indirect
ownership, royalty, or other interest.



9.1.19

No Subsidiary or Holdings of Securities of Others.

  Except as disclosed in the Borrower’s Information Record, the Borrower has no
subsidiary, whether through direct or indirect holdings of securities and, as at
the Closing Date, the Borrower does not have any ownership interest or
investment in any other person.



9.1.20

Freedom to Compete.

  The Borrower is not a party to or bound or affected by any commitment,
agreement or document containing any covenant which expressly limits the freedom
of the Borrower to compete in any line of business, transfer or move any of its
assets or operations or which materially or adversely affects the business
practices, operations or condition of the Borrower.



9.1.21

Continuous Disclosure Obligations.

  The Borrower is in compliance in all material respects with its timely and
continuous disclosure obligations under Canadian Securities Laws, including,
without limitation, under NI 51-102, and the policies, rules and regulations of
the TSX and, without limiting the generality of the foregoing, there has not
occurred any Material Change since January 1. 2011, which has not been publicly
disclosed on a non-confidential basis and, except as may have been corrected by
subsequent disclosure, the statements set forth in the Borrower’s Information
Record did not contain any Misrepresentation as of the date of such statements
and the Borrower has not filed any confidential material change reports since
the date of such statements which remains confidential as at the date hereof.



9.1.22

No Reportable Events with the Auditors.

  There has never been any reportable event (within the meaning of NI 51-102)
with the Auditors or any former Auditors (if any) of the Borrower.



9.1.23

Off-Balance Sheet Financing.

  The Borrower has not engaged in any “off balance sheet” or similar financing.





21







--------------------------------------------------------------------------------









9.1.24

Liabilities.

  The Borrower does not have any liabilities, obligations, indebtedness or
commitments, whether accrued, absolute, contingent or otherwise, which are not
disclosed or referred to in the Financial Information or referred to or
disclosed herein, other than liabilities, obligations, or indebtedness or
commitments (i) incurred in the normal course of business, or (j) which, in the
aggregate, would not have a Material Adverse Effect.



9.1.25

Independent Accountants.

  The accountants, who reported on and audited the Financial Information that
has been audited, are independent with respect to the Borrower within the
meaning of Canadian Securities Laws.



9.1.26

Accounting Controls.

  The Borrower maintains, and will maintain, a system of internal accounting
controls sufficient to provide reasonable assurance that (k) transactions are
executed in accordance with management’s general or specific authorizations,
(l) transactions are recorded as necessary to permit preparation of financial
statements in conformity with Applicable Accounting Principles and to maintain
asset accountability, (m) access to assets is permitted only in accordance with
management’s general or specific authorization, and (n) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.



9.1.27

No Acts of Bankruptcy.

  The Borrower has not sought protection from its creditors from any court or
pursuant to any legislation, proposed a compromise or arrangement to its
creditors generally, taken any proceeding with respect to a compromise or
arrangement, taken any proceeding to have itself declared bankrupt or wound up,
as the case may be, taken any proceeding to have a receiver appointed of any
part of its assets, had any encumbrancer or receiver take possession of any of
its property, had an execution or distress become enforceable or levied upon any
portion of its property or had any petition for a receiving order in bankruptcy
or application for a bankruptcy order filed against it.



9.1.28

No Guarantees.

  The Borrower has not made any loans to or guaranteed the obligations of any
person.



9.1.29

No Rulings Against.

  Except as disclosed in the Borrower’s Information record as at the Closing
Date, no order, ruling or decision granted by a Canadian securities commission,
court of competent jurisdiction, regulatory or administrative body having
jurisdiction is in effect, pending or, to the Borrower’s knowledge, threatened
that restricts any trades in any securities of the Borrower as of the date
hereof including, without limitation, any cease trade orders.



9.1.30

The Properties.

  



(a)

the Borrower’s interest in the Properties is accurately described in the
Borrower’s Information Record;



(b)

the Borrower holds interest in the Properties as is described in the Borrower’s
Information Record, free and clear of all material Liens except as described in
the Borrower’s Information Record;



(c)

the unpatented mining claims comprising the Properties (the “Mining Claims”) are
in good standing under applicable laws;





22







--------------------------------------------------------------------------------









(d)

except in respect of permits to be obtained in the ordinary course that are
reasonably expected to be received by the Borrower in a timely fashion, the
Borrower has all surface rights, access rights, and other necessary rights,
interests permits and authorizations necessary to carry on its current and
proposed exploration activities, including without limitation leases, rights of
way, rights to use, surface rights, easements, or other real property rights;



(e)

the Borrower has neither received, nor has knowledge of there having been
issued, any notice of decision regarding the validity or forfeiture of any of
the terms or provisions of the Mining Claims which would have a Material Adverse
Effect;



(f)

the Borrower has not received any notice of the revocation or cancellation of,
or any intention to revoke or cancel, any of the licenses, leases, subleases, or
other instruments conferring rights relating to any of the Mining Claims or any
part thereof;



(g)

the execution, delivery and performance of any of the Loan Documents by the
Borrower, and the consummation of the transactions contemplated herein, will not
cause a default or termination, or give rise to the right of termination, or
rights of first refusal or other pre-emptive rights under any of the Mining
Claims;



(h)

there is no actual or, to the knowledge of the Borrower, threatened adverse
claim against, or challenge to, the ownership of, or title to, the Mining Claims
or any other interests of the Borrower in the Properties;



(i)

except as disclosed in the Borrower’s Information Record, no third parties hold
any interests in the Properties, including any rights of first refusal or
back-in rights, earn-in rights, leases, subleases, rights of first offer, option
rights, or similar rights or provisions;



(j)

except as disclosed in the Borrower’s Information Record, there are no
outstanding contracts or options to acquire or purchase the Properties or any
part thereof or interest therein, and, except as disclosed in the Borrower’s
Information Record, no person has any royalty or other interest whatsoever in
production or profits from the Properties;



(k)

the Borrower has conducted all activities on or in respect of the Properties in
material compliance, and, to the knowledge of the Borrower, with all applicable
laws;



(l)

the Borrower has no knowledge of any act or omission or any condition on the
Properties which could be considered or construed as a default under any related
Mining Claims except as would not have a Material Adverse Effect;



(m)

except as disclosed in the Borrower’s Information Record, the Borrower has no
responsibility or obligation to pay any commission, royalty, earn-in licence,
fee, or similar payment to any person with respect to the Properties;





23







--------------------------------------------------------------------------------









(n)

all exploration permits, leases, concessions, license and mining claim payments,
rentals, taxes, rates, assessments, maintenance fees and other governmental
charges, owing in respect of the Mining Claims, the real property interests of
the Borrower, or any part of the real property interests of the Borrower, have
been paid in full up to the date of this Agreement, except where such failure to
pay would not have a Material Adverse Effect;



(o)

all assessments or other work required to be performed and all maintenance fees
required to be paid in relation to Mining Claims in order to maintain the
Properties in good standing, have been performed to date and filed in accordance
with applicable law, and the Borrower has complied in all material respects with
all applicable laws in this connection, as well as with regard to legal,
contractual obligations to third parties in this connection except for any
non-compliance that could not either individually or in the aggregate have a
Material Adverse Effect;



(p)

to the knowledge of the Borrower, there are no expropriations or similar
proceedings of which the Borrower or any person has received notice against the
Properties or any related Mining Claims;



(q)

the Borrower has made all payments required under all agreements to which it is
a party with respect to the Properties or any part of them, with the exception
of approximately $35,000 owing to Renaissance Gold Inc.



9.1.31

Leased Premises.

  With respect to each premises of the Borrower which is material to the
Borrower and which the Borrower occupies as tenant (the “Leased Premises”), the
Borrower occupies the Leased Premises and has the exclusive right to occupy and
use the Leased Premises and each of the leases pursuant to which the Borrower
occupies the Leased Premises is in good standing and in full force and effect.



9.1.32

Technical Reports.

  The Borrower has filed all technical reports as required by NI 43-101 for each
mineral project on a property material to the Borrower, and the current
technical reports have been prepared in material compliance with the
requirements thereof.



9.1.33

Environment.

  



(a)

The Borrower is not, nor, to the knowledge of the Borrower, has any other person
been in violation in respect of any of the Properties of any federal,
provincial, state, local, municipal or foreign law relating to pollution or
protection of human health, the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including
laws relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials except where such violations would not, on an
individual or aggregate basis, have a Material Adverse Effect,





24







--------------------------------------------------------------------------------









(b)

To the knowledge of the Borrower, all Environmental Authorizations necessary for
the Borrower to carry on its business as presently conducted have been obtained
and are in force and the business and operations of the Borrower have been
carried out at all times within the terms of all such Environmental
Authorizations.



(c)

To the knowledge of the Borrower, all records, reports, registrations, and
information necessary for the Borrower to comply with any Environmental
Authorization have been made or given.



(d)

To the knowledge of the Borrower, no circumstances exist or have arisen out of
the operations of the Borrower which could confer a right of revocation,
suspension, modification or setting aside of any Environmental Authorization or
could prevent any Environmental Authorization from being renewed or extended or
could result in the terms of any Environmental Authorization being modified.



(e)

In respect of the Properties, where the Borrower is the operator of such
property, the operations in respect of such property carried out by or on behalf
of the Borrower have been carried out and operated at all times in compliance in
all material respects with Environmental Laws; and where the Borrower is not the
operator of such property, to the knowledge of the Borrower, commercially
reasonable endeavours have been used by the operators of such property to carry
out the operations in respect of such property at all times in compliance in all
material respects with Environmental Laws.



(f)

Except as disclosed in the Borrower’s Information Record or to the knowledge of
the Borrower, no Environmental Contaminant is in existence at the site of any of
the Properties or has arisen out of the carrying out of operations on such
property by the Borrower.



(g)

Except as disclosed in the Borrower’s Information Record, at no time has the
Borrower or, to the knowledge of the Borrower, any other person involved in the
carrying out of operations on any of the Properties on behalf of the Borrower,
received any notice that:



(i)

such operations have not been carried out at all times within the terms of all
Environmental Authorizations,



(ii)

any Environmental Contaminant is in existence at the site of any of the
Properties or has arisen out of the carrying out of such operations in respect
of any of the Properties, or



(iii)

any failure to comply with Environmental Laws has arisen at the site of any of
the Properties or out of the carrying out of such operations in respect of the
Properties.



(h)

There have been no past, and there are no pending or threatened, administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, Liens,





25







--------------------------------------------------------------------------------







notices of non-compliance or violation, investigation or proceedings relating to
any Environmental Laws against the Borrower or, to the knowledge of the
Borrower, any person in respect of any of the Properties, which if determined
adversely, would have a Material Adverse Effect.



(i)

For the purposes of Subsection 9.1.33, “Environmental Authorizations” means all
authorizations, permits, certificates, consents, approvals, resolutions,
licences, orders, permissions, exemptions, filings, recordings or registrations
required or advisable under Environmental Laws; “Environmental Contaminant”
means any substance, activity, condition or other phenomenon, the existence of
which gives rise or could reasonably be expected, if any action were taken by
any governmental agency or third party, to give rise to any notification,
control, restriction, consent or other regulation or liability, sanction, order,
notice or any requirement or agreed course of action under or arising out of the
purported exercise by such government agency of its powers, duties and functions
under Environmental Law (but excluding any substance naturally occurring on the
relevant Property and any petroleum products and related sediment and water
received, stored or produced on or transported from, and any other consumables
brought on to, the site of any of the Properties, in each case, in the ordinary
course of business and provided that they are stored, received, produced,
transported, consumed and/or used in accordance with good mining practice and
with applicable Environmental Laws); and “Environmental Laws” means all
applicable laws, treaties, conventions, statutes, ordinances, by-laws,
regulations, orders, directives and decisions rendered by any local, state or
federal government, ministry, department or administrative or regulatory agency
relating to the protection of the environment, occupational health and safety or
the processing, use, treatment, storage, disposal, discharge, transport or
handling of any pollutants, contaminants, chemicals or industrial, toxic or
hazardous wastes or substances.



9.1.34

No Environmental Audits.

  There are no environmental audits, evaluations, assessments, studies, or tests
that were commissioned by the Borrower respecting the business, operations,
properties, or facilities of the Borrower or in which it has an economic
interest.



9.1.35

Possession of Licenses and Permits.

  The Borrower possesses such permits, certificates, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate federal, provincial, state, local or foreign, as applicable,
regulatory agencies or bodies necessary to own, lease, stake or maintain Mining
Claims and other property interests and to conduct the business now operated,
including to conduct exploration at the Borrower’s various projects, except
where the failure to possess such permits, certificates, licenses, approvals,
consents or authorizations would not have a Material Adverse Effect.  The
Borrower is in compliance with the terms and conditions of all such Governmental
Licenses, and is not in violation of, or in default under, applicable laws
(including Environmental Laws) of any governmental entities, regulatory agencies
or bodies having, asserting or claiming jurisdiction over the Borrower or over
any part of the Borrower’s operations or assets except where such
non-compliance, violation or default would not have a Material Adverse Effect.
To the knowledge of the Borrower, all of the Governmental Licenses are valid and
in full force and





26







--------------------------------------------------------------------------------







effect. The Borrower has not received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses.



9.1.36

Outstanding Judgments against Borrower.

  Except as disclosed in the Borrower’s Information Record, as at the Closing
Date there is no outstanding judgment, order, decree, arbitral award, or
decision of any court, tribunal, or governmental agency against the Borrower.



9.1.37

Civil Liability for Secondary Market Disclosure.

  To the knowledge of the Borrower, none of the Borrower, its officers or
directors is aware of any circumstances presently existing under which liability
is or would reasonably be expected to be incurred under Part XXIII.1 – Civil
Liability for Secondary Market Disclosure of the Act or comparable legislation
under the Applicable Securities Laws.

The representations and warranties made in this Section 9.1 shall be deemed to
be repeated by the Borrower on each Advance Date by reference to the facts and
circumstances then existing, it being understood that to the extent such
representations and warranties relate solely to a specifically identified
earlier date they need only be true and correct as of such earlier date.



9.2

Lender Representations and Warranties

The Lender represents and warrants to and in favour of the Borrower as follows:



9.2.1

Authority.

  The Lender is a corporation duly and validly incorporated and existing under
the laws of Barbados and has the legal capacity and right to own its assets and
to carry on its business in each jurisdiction in which its assets are located or
it carries on business. The Lender has the legal capacity and requisite
corporate power, authority and capacity to enter into each Loan Document to
which it is a party and do all acts and things and execute and deliver all
documents as are required thereunder to be done, observed, or performed by it in
accordance with the terms and conditions thereof.



9.2.2

Due Authorization and Execution.

  The Lender has taken all necessary action to authorize the execution and
delivery of each Loan Document to which it is a party, the creation and
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby. The Lender has duly executed and delivered
each Loan Document to which it is a party.



9.2.3

Validity of Loan Documents – Non-Conflict.

  None of the authorization, execution, delivery, or performance of the Loan
Documents to which it is a party, nor the lending of money to the Borrower, nor
the consummation of any of the transactions contemplated thereby:



(a)

requires any authorization to be obtained or registration to be made (except
such as have already been obtained or made and are now in full force and
effect); or



(b)

conflicts with, contravenes or gives rise to any default under (o) any of the
Lender’s constating documents or directors’ resolutions or of any committee
thereof, (p) the provisions of any indenture, instrument, agreement or
undertaking





27







--------------------------------------------------------------------------------







to which the Lender is a party or by which the Lender or any of its assets is or
may become bound or (q) any applicable law.



9.2.4

Enforceability.

  Each Loan Document to which the Lender is a party constitutes a valid and
legally binding obligation enforceable against the Lender in accordance with its
terms, subject only to bankruptcy, insolvency, winding-up, dissolution,
administration reorganization, arrangement or other statutes or judicial
decisions affecting the enforcement of creditors’ rights in general and to
general principles of equity, including those under which specific performance
and injunctive relief may be refused by a court in its discretion.

ARTICLE 10
COVENANTS OF THE BORROWER



10.1

Affirmative Covenants

Until all Loan Obligations owing by the Borrower to the Lender have been paid in
full, the Borrower agrees with the Lender that it will duly perform and comply
with, each of the following affirmative covenants (except to the extent waived
by the Lender):



10.1.1

Punctual Payment and Performance.

  The Borrower will duly and punctually pay each sum payable by it and
punctually perform its other obligations under each Loan Document to which it is
a party at the time and place and in the manner provided for in such Loan
Document.



10.1.2

Good Standing.

  The Borrower will maintain its legal existence in full force and effect.



10.1.3

Conduct of Business.

  The Borrower will maintain in good standing and effect the authorizations,
registrations, legal capacity, rights, and qualifications necessary to carry on
the business that it carries on and own its assets in each jurisdiction in which
it carries on business or its assets are located.



10.1.4

Compliance with Applicable Laws.

  The Borrower will comply in all material respects with all applicable laws,
including all Applicable Securities Laws.



10.1.5

Compliance with Exploration Earn-In Agreement.

  The Borrower will comply in all material respects with the exploration earn-in
agreement dated March 29, 2010 with AuEx, Inc., with the exception of
approximately $35,000 owing to Renaissance Gold Inc. which amount will be paid
immediately after the Closing Date. The Borrower will forward evidence of such
payment forthwith after Closing.



10.1.6

Financial Records.

  The Borrower will maintain complete records and books of account sufficient to
permit the preparation of financial statements in accordance with Applicable
Accounting Principles.



10.1.7

Financial Statements and Other Information.

  The Borrower will deliver or cause to be delivered to the Lender (either in
paper or electronic (PDF) form as the Lender may request):





28







--------------------------------------------------------------------------------









(a)

as soon as practicable and in any event within ninety (90) days after the end of
each Fiscal Year, (r) an annual audited consolidated financial statements for
the Borrower prepared in accordance with Applicable Accounting Principles, and
(s) an annual operating budget for the upcoming Fiscal Year (specifically
identifying the proceeds of the Loan used for general working capital purposes);



(b)

within forty-five (45) days after the end of every Fiscal Quarter (other than
the fourth Fiscal Quarter) of each Fiscal Year, management prepared unaudited
consolidated quarterly financial statements of the Borrower;



(c)

as soon as it obtains knowledge of any Default, notice of such Default, together
with an outline in reasonable detail of the action it is taking to remedy such
Default;



(d)

as soon as it obtains knowledge of any Material Adverse Change, prompt written
notice thereof setting forth a description of such Material Adverse Change;



(e)

as soon as it obtains knowledge of any judgment, order or award or the
commencement of any proceeding or dispute affecting any Collateral or the
Borrower which, either alone or when aggregated with all other such proceedings,
has resulted in, or could result in, (t) a Material Adverse Effect, or (u) any
single or multiple judgments, orders or awards ordering the Borrower to pay more
than $50,000 (or the equivalent in foreign currency) in the aggregate, notice of
such judgments, orders or awards or proceedings; in each case, if requested by
the Lender, together with an outline in reasonable detail of the particulars
thereof, copies of all pleadings, Borrower’s legal counsel’s assessment of the
merits thereof (to the extent such assessment can be provided without impairing
attorney-client privilege) and the action the Borrower is taking in respect
thereof; and



(f)

from time to time, such additional information and documents regarding the
Borrower or Collateral as the Lender may reasonably request, provided such
request is in accordance with Section 11.5.



10.1.8

Senior Management.

  The Borrower will make its senior management available by conference call not
less than once per Fiscal Quarter to discuss and review with the Lender and any
of its authorized representatives such matters relating to the assets, business
and financial affairs of the Borrower as the Lender may reasonably request,
provided such request is in accordance with Section 11.5.



10.1.9

Maintenance of Properties.

  The Borrower will maintain in good repair, working order and condition
(reasonable wear, tear and obsolescence excepted) its assets (whether owned or
held under lease) which are Material, and from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements, additions and
improvements thereto consistent with prudent business judgment.





29







--------------------------------------------------------------------------------









10.1.10

Payment of Taxes and Claims.

  The Borrower will:



(a)

deliver or cause to be delivered all Tax returns when they are due to the
appropriate Governmental Authority;



(b)

punctually pay and discharge all Taxes payable by it when due; and



(c)

withhold and collect all Taxes required to be withheld and collected by it and
remit such Taxes to the appropriate Governmental Authority when due in the
manner required by applicable law,

provided that it shall not be a breach of this Subsection 10.1.10 if the failure
to do any of the foregoing has not resulted and could not result in an aggregate
Tax liability for all such failures at any time outstanding exceeding $50,000.



10.1.11

Use of Proceeds.

  The Borrower shall use the proceeds of each Advance under the Loan Facility
solely for the respective purposes stipulated under Section 2.1.



10.1.12

TSX Filings and Approvals.

  The Borrower shall use its commercially reasonable efforts to file, or cause
to be filed, with the TSX all necessary documents and will use its commercially
reasonable efforts to take, or cause to be taken, all necessary steps to have
the Loan approved by the TSX. In this regard, the Borrower will make all
necessary filings to obtain any regulatory consents and approvals and the
Borrower will pay all filing fees required to be paid in connection with the
transaction contemplated by this Agreement.



10.1.13

Maintenance of Listing.

  The Borrower shall for a period of two (2) years following the Closing Date
use its commercially reasonable efforts to maintain its listing on the TSX and
to be a reporting issuer not in default in each of the jurisdictions in which it
is currently a reporting issuer.



10.1.14

Newmont Agreement.

  The Borrower shall use its commercially best efforts to enter into a
definitive and binding agreement with Newmont Mining Corporation (“Newmont”)
pursuant to which Newmont agrees to cancel, relinquish and release any interest
it has in the Trinity Silver Project for such consideration as may be reasonably
determined by the Borrower and Newmont, which consideration may include a
commercially reasonable royalty interest in the Trinity Silver Project.



10.1.15

Rengold Interest.

  



(a)

The Borrower shall use its commercial best efforts to enter into a definitive
and binding agreement on commercially reasonable terms within ninety (90) days
from the Closing Date with Renaissance Gold Inc. (“Rengold”) to acquire
Rengold’s remaining interest in the Trinity Silver Project (the “Rengold
Interest”). If such an agreement is not entered into within the ninety (90) day
period referred to above, the Lender shall be free to enter into such agreement
directly with Rengold, provided however, that for as long as the Loan is
outstanding and not in default, and where the Lender acquires the Rengold
Interest, the Borrower shall have the right, exercisable in writing within
thirty (30)





30







--------------------------------------------------------------------------------







days following the acquisition by the Lender of the Rengold Interest, to acquire
the Rengold Interest from the Lender at a price equal to the price paid by the
Lender, together with the Lender’s reasonable professional fees incurred in
respect of such acquisition plus, as additional consideration, the issuance of
warrants, as described below.



(b)

If the Borrower acquires the Rengold Interest directly from Rengold, and subject
to the approval of the TSX, the purchase price payable by the Borrower shall be
funded by the Lender in consideration for (v) the issuance of common shares of
the Borrower valued at the volume-weighted average price (“VWAP”) for the five
(5) trading days immediately prior to the date of announcement by the Borrower
of acquisition of the Rengold Interest (the “Common Share Price”); and (w) the
issuance of that number of warrants equal to one-half of the aggregate number of
common shares of the Borrower issued to the Lender. Each whole warrant will be
exercisable for a period of three (3) years from the issuance date at a price
equal to a forty percent (40%) premium to the Common Share Price.



(c)

If the Borrower acquires the Rengold Interest from the Lender, and subject to
the approval of the TSX, the purchase price payable by the Borrower shall be
satisfied by (x) the issuance of common shares of the Borrower valued at the
Common Share Price, being the VWAP for the five (5) trading days immediately
prior to the announcement of the acquisition of the Rengold Interest by the
Borrower from the Lender; and (y) the issuance of that number of warrants equal
to one-half of the aggregate number of common shares of the Borrower issued to
the Lender. Each whole warrant will be exercisable for a period of three (3)
years from the issuance date at a price equal to a forty percent (40%) premium
to the Common Share Price.



10.1.16

Correspondence.

  Prior to the Closing Date, the Borrower will deliver to the Lender copies of
all correspondence and other written communications between the Borrower and the
TSX relating to the Loan and will generally keep the Lender apprised of the
progress and status of any required approvals for Closing.



10.1.17

Consolidation of Common Shares.

  



(a)

the Borrower agrees to duly call, give notice of, convene and hold, and will not
propose to postpone or adjourn without the written consent of the Lender, the
Meeting as promptly as practicable with a targeted date of December 19, 2013,
and in any event not later than March 31, 2014, to vote upon the Consolidation
and any other matters as may be properly brought before the Meeting; and



(b)

the Borrower agrees to as promptly as reasonably practicable (z) prepare, in
compliance with applicable laws, the Circular together with a form of proxy and
voting instruction form, (aa) file the Circular and form of proxy and voting
instruction form in all jurisdictions where the same is required to be filed,
and (bb) mail the Circular, form of proxy and voting instruction form as
required by applicable laws.





31







--------------------------------------------------------------------------------









10.2

Negative Covenants

Until all Loan Obligations owing by the Borrower to the Lender have been paid in
full, the Borrower agrees with the Lender that it will duly perform and comply
with each of the following negative covenants (except to the extent waived by
the Lender):



10.2.1

Limitations on Debt.

  The Borrower will not create, assume, incur, otherwise become liable upon, or
permit to exist any indebtedness for borrowed money, other than:



(a)

indebtedness for borrowed money secured by any Permitted Lien described in
paragraphs (f), (g) and (h) of Subsection 10.2.4;



(b)

indebtedness for borrowed money under any Loan Document; and



(c)

unsecured indebtedness for borrowed money owing to a party dealing at arm’s
length with the Borrower at any time not exceeding $100,000 in the aggregate.



10.2.2

Financial Assistance.

  The Borrower will not guarantee the Debt of any other person.



10.2.3

Sale of Assets.

  The Borrower will not dispose of any of its assets, except for:



(a)

disposals of inventory made in the ordinary and usual course of carrying on its
day to day business; and



(b)

disposals of used, obsolete, worn-out, damaged, destroyed, or surplus equipment
in the ordinary course of business and for nominal consideration.



10.2.4

Negative Pledge.

  The Borrower will not create, incur, assume or otherwise become liable upon or
permit to exist any Lien on, against or with respect to any of its assets,
except for:



(a)

Liens for Taxes and Statutory Prior Claims, assessments or governmental charges
or levies which are paid when due or, if overdue, the validity or amount of
which is being contested in good faith by appropriate proceedings and in respect
of which adequate steps have been taken (which may include cash being paid to or
pledged with the relevant Governmental Authority) to prevent penalties from
being imposed, interest from accruing and the commencement or continuation of
enforcement proceedings and adequate reserves in accordance with Applicable
Accounting Principles have been recorded on the consolidated balance sheet of
the Borrower;



(b)

mechanics’, carriers’, warehousemen’s, storage, repairers’ and materialmen’s
Liens;



(c)

Liens or rights of distress reserved in or exercisable under any lease for rent
not at the time overdue (or, if overdue, such overdue amount is being contested
in good faith by appropriate proceedings, any exercise of rights of distress are
stayed and





32







--------------------------------------------------------------------------------







adequate reserves required by Applicable Accounting Principles are recorded in
the accounts and financial statements of the Borrower);



(d)

customary rights of set-off contained in contracts that are not contracts for
Debt entered into in the ordinary and usual course of conducting day-to-day
business;



(e)

Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of combination of accounts or similar rights in the
ordinary course of conducting day-to-day banking business in relation to deposit
accounts or other funds maintained with a financial institution; provided that
such Liens (cc) do not relate to any deposit account that is a dedicated cash
collateral account which is subject to restrictions against access by the
depositor or account holder, (dd) do not relate to any deposit account intended
by the depositor or account holder to provide collateral to the depository
institution and (ee) are not intended directly or indirectly to secure the
payment or performance of Debt or any other obligation;



(f)

Liens over specific items of property such as purchasing money security
interests;



(g)

the Liens created by the Security and any other Liens created in favour of the
Lender; and



(h)

such other Liens securing such obligations as may be approved by the Lender from
time to time.



10.2.5

No Merger, Amalgamation, etc.

  The Borrower will not enter into any merger, amalgamation, arrangement,
consolidation, business combination, capital reorganization, liquidation,
winding-up, dissolution or similar transaction (each, a “Business Combination”),
unless such Business Combination constitutes a Permitted Change of Control.



10.2.6

Nature of Business.

  The Borrower will not alter the nature of the Borrower’s business or cease to
carry on any substantial part thereof, nor will it engage in any new and
unrelated business.



10.2.7

Fiscal Year.

  The Borrower will not change its Fiscal Year end.



10.2.8

Constitutional Documents.

  Other than in connection with the Consolidation, the Borrower will not amend
or modify its Constitutional Documents, except with the prior written consent of
the Lender.



10.2.9

Exploration and Earn-in Agreement.

  The Borrower shall not terminate, assign to a third party, or change the
Exploration and Earn-in Agreement.





33







--------------------------------------------------------------------------------







ARTICLE 11
EVENTS OF DEFAULT



11.1

Events of Default

An “Event of Default” shall occur if any of the following defaults, breaches,
failures, events, states or conditions occur or exist at any time.



11.1.1

Non-Payment of Principal.

  The Borrower fails to pay to the Lender any principal amount outstanding
hereunder when due and such failure continues unremedied for more than ten (10)
Business Days from the date upon which the Lender has notified the Borrower in
writing of such failure.



11.1.2

Non-Payment of Interest and Other Amounts.

  The Borrower fails to pay any interest, fee or other amount payable hereunder
or under any other Loan Document when due and such failure continues unremedied
for more than fifteen (15) Business Days from the date upon which the Lender has
notified the Borrower in writing of such failure.



11.1.3

Misrepresentation.

  Any representation or warranty made or deemed made by the Borrower in any Loan
Document is found to have been false or misleading in any material respect.



11.1.4

Breach of Certain Covenants.

  The Borrower fails to perform or comply with any provision or obligation
contained in Subsection 10.1.2 or Section 10.2, other than Subsection 10.2.4.



11.1.5

Breach of Other Borrower Covenants.

  The Borrower fails to perform or comply with any provision or obligation
contained in any Loan Document to which it is a party and such failure continues
unremedied for a period of forty-five (45) days after the Lender notifies the
Borrower of such failure (other than those referred to in Subsections 11.1.1,
11.1.2 and 11.1.4 above).



11.1.6

Enforcement of Liens.

  Any one or more persons entitled to any Liens on any of the Collateral take
possession of any material portion of the Collateral or any one or more
seizures, executions, garnishments, sequestrations, distresses, attachments or
other equivalent processes are issued or levied against any material portion of
the Collateral and the Borrower does not discharge the same or provide for the
discharge in accordance with their terms, or procure a stay of execution
thereof, within ten (10) days from the date such possession or process first
takes effect and in any event at least five (5) Business Days before such
Collateral is capable of being disposed of thereunder.



11.1.7

Insolvency.

  The Borrower takes corporate or other internal administrative, management or
other governance action to authorize any Insolvency Proceeding or any Insolvency
Proceeding is commenced against the Borrower and such Insolvency Proceeding is
not dismissed with thirty (30) days of its commencement.



11.1.8

Security Imperilled.

  If (9) any Loan Document or any material right of the Lender thereunder
becomes or is determined by a court of competent jurisdiction to be invalid,





34







--------------------------------------------------------------------------------







unenforceable or ineffective, (10) any Security is determined by a court of
competent jurisdiction not to be or ceases to be valid and perfected or ranking
in priority in the manner contemplated herein or in the Security Documents or
(11) the Borrower or any receiver of the Borrower denies that the Borrower has
any or further obligations under any Loan Document or challenges the validity of
any provision thereof or of the Security.



11.2

Termination and Acceleration

Following the occurrence and during the continuance of an Event of Default, the
Lender may do any one or more of the following:



(a)

declare the whole or any item or part of the Commitment or any unutilized
portion of the Loan Facility to be cancelled, terminated or reduced, whereupon
the Lender (to the extent applicable) shall not be required to make any further
Advance available hereunder in respect of such portion of the Commitment or the
Loan Facility cancelled, terminated or reduced;



(b)

accelerate the maturity of all or any item or part of the Loan Obligations of
the Borrower hereunder and declare them to be payable on demand or immediately
due and payable, whereupon they shall be so accelerated and become so due and
payable;



(c)

suspend any rights of the Borrower under any Loan Document, whereupon such
rights shall be so suspended;



(d)

demand payment under any guarantee and/or enforce any Security; or



(e)

take any other action, commence and prosecute any proceeding or exercise such
other rights as may be permitted by applicable law (whether or not provided for
in any Loan Document) at such times and in such manner as the Lender may
consider expedient,

all without any additional notice, demand, presentment for payment, protest,
noting of protest, dishonour, notice of dishonour or any other action being
required. If the Borrower takes corporate or other administrative, management,
or other governance action to authorize any Insolvency Proceeding, unless the
Lender otherwise agrees, the Commitment shall be immediately cancelled and the
Loan Obligations shall be accelerated and become immediately due and payable
automatically without any action on the part of the Lender being required.



11.3

Waiver

The Lender may waive any Default. No waiver, however, shall be deemed to extend
to a subsequent Default, whether or not the same as or similar to the Default
waived, and no act or omission by the Lender shall extend to, or be taken in any
manner whatsoever to affect, any subsequent Default or the rights of the Lender
arising therefrom. Any such waiver must be in writing and signed by the Lender
to be effective. No failure on the part of the Lender to exercise, and no delay
by the Lender in exercising, any rights under any Loan Document shall operate as
a





35







--------------------------------------------------------------------------------







waiver of such rights. No single or partial exercise of any such rights shall
preclude any other or further exercise of such rights or the exercise of any
other rights.



11.4

Performance of the Borrower’s Obligations by the Lender

If the Borrower fails to perform any obligation to be performed by it in the
timeline provided therefor pursuant to any Loan Document and such failure
continues for ten (10) Business Days after the Lender notifies the Borrower of
such failure, the Lender may in its sole discretion, after written notice to the
Borrower, perform such obligation but shall be under no obligation to do so, and
any amount expended or advanced by the Lender for such purpose shall be
reimbursed by the Borrower to the Lender upon demand together with interest at
the Default Rate accruing from the date such amount was so expended or advanced.



11.5

TSX Requirements

Each of the parties acknowledge and agree that, as a requirement of the TSX
approval to the transactions herein contemplated, the TSX has required that the
definitive Loan Documents include, and shall include, covenants and agreements
by both the Lender and the Borrower, as applicable, that:



(a)

the Lender, including its associates and affiliates, will not be involved in or
authorized to participate in the management of the Borrower or to direct its
business and affairs;



(b)

the Lender and its associates will not have access to, or otherwise be permitted
to obtain from the Borrower, any material undisclosed information pertaining to
the Borrower, save and except for any of such information, including financial
information, which is mandated by the terms and conditions of the Loan Documents
to be provided to the Lender and which constitutes information customarily
provided to a lender in similar circumstances; and



(c)

the Lender will not act as, or represent that it is, a representative or agent
of the Borrower.



11.6

Press Releases

Subject to compliance with applicable laws, any press release of the Borrower
relating to the Loan will be provided in advance to the Lender, and the Borrower
will use its commercially reasonable efforts to agree to the form and content
thereof with the Lender, prior to the release thereof.



11.7

Cancellation of Warrants

On Closing, the 6,500,000 warrants issued to Look Back Investments Inc.,
expiring on December 31, 2013, will be cancelled.





36







--------------------------------------------------------------------------------







ARTICLE 12
GENERAL



12.1

Costs and Expenses

Whether or not the transactions contemplated by this Agreement are completed or
any Advance is made hereunder, the Borrower shall on demand pay to the Lender
the amount of all reasonable out-of-pocket fees, costs and expenses incurred or
payable and disbursements made by the Lender (including the reasonable fees and
out-of-pocket expenses of the Lender’s counsel and those of accountants,
experts, consultants and other representatives retained by the Lender) up to the
maximum amount of $40,000 for its Canadian counsel (not including disbursements
and applicable taxes) and up to a maximum of $12,345 for Erwin & Thompson LLP
(not including disbursements and applicable taxes) in connection with each of
(12) due diligence expense, the preparation, negotiation, settlement, execution,
delivery, entry into effect and administration of each Loan Document and/or the
satisfaction of any conditions or obligations specified in Article 7,
(13) post-closing costs, (14) each change to each Loan Document and (15) the
interpretation, defence, establishment, preservation, protection or enforcement
of rights of the Lender under each Loan Document. The Borrower hereby authorizes
the Lender to deduct all such fees, costs and expenses from the Advance to be
made on the Closing Date, and shall supply proper invoices supporting the same.



12.2

Indemnification by the Borrower



12.2.1

Advances.

  The Borrower shall indemnify and save harmless the Lender on a full indemnity
basis from and against all claims and losses and expenses which the Lender
sustains or incurs (16) if for any reason an Advance does not occur on a date
requested by the Borrower, unless the Advance does not occur by reason of the
breach by the Lender of its obligations under this Agreement, (17) if the
Borrower fails to give any notice required to be given by it hereunder in the
manner and at the time specified herein, or (18) as a consequence of any failure
by the Borrower to repay any amount when required by the terms of this
Agreement.



12.2.2

Other.

  The Borrower shall defend, indemnify and save harmless the Lender and its
representatives (each, an “Indemnified Party”) on a full indemnity basis from
and against any and all claims and losses and expenses (including interest and,
to the extent permitted by applicable law, penalties, fines and monetary
sanctions) which an Indemnified Party suffers or incurs as a result of or
otherwise in respect of (19) any claim of any kind relating to the Environment
which arises out of the performance of, or the enforcement or exercise of any
right under, any Loan Document, including any claim in nuisance, negligence,
strict liability or other cause of action arising out of a discharge of
contaminants into the Environment, any fines or orders of any kind that may be
levied or made pursuant to an Environmental Law in each case relating to or
otherwise arising out of any Collateral, (20) the direct or indirect use or
proposed use of the proceeds of any Advance, (21) any Default or (22) any
proceeding to which any Indemnified Party is party arising out of the execution,
delivery or performance of, or the enforcement of any right under any Loan
Document.  The Lender shall be constituted as the agent and bare trustee of each
Indemnified Party who is its own representative and shall hold and enforce each
such Indemnified Party’s rights under this paragraph for such party’s benefit.
The foregoing indemnity shall not apply in respect of claims or losses and
expenses of an Indemnified Party to





37







--------------------------------------------------------------------------------







the extent that they are determined by a final judgment to have directly
resulted from the gross negligence or wilful misconduct of that Indemnified
Party.



12.3

Application of Payments

Any payments received by the Lender in respect of the Loan Obligations from time
to time may, notwithstanding any appropriation by the Borrower, be appropriated
to such parts of the Loan Obligations then due and owing by the Borrower to the
Lender and in such order as the Lender sees fit, and the Lender shall have the
right to change any appropriation at any time.



12.4

Set-Off

The Loan Obligations will be paid by the Borrower without regard to any equities
between the Borrower and the Lender or any right of set-off or counterclaim. Any
Debt owing by the Lender to the Borrower, direct or indirect, extended or
renewed, actual or contingent, matured or not, may be set-off or applied
against, or combined with, the Loan Obligations by the Lender at any time,
either before or after maturity, without demand upon or notice to anyone, and
the terms of such Debt shall be changed hereby to the extent required to permit
such set-off, application and combination. The Lender agrees not to effect any
such set-off, application or combination of accounts against Loan Obligations
not yet due unless (23) an Event of Default has occurred and is continuing or
(24) the Lender is or is reasonably likely to be materially prejudiced by not
doing so.



12.5

Rights in Addition

The rights conferred by each Loan Document are in addition to, and not in
substitution for, any other rights the Lender may have under that Loan Document
or any other Loan Document, at law, in equity or by or under applicable law or
any agreement. The Lender may proceed by way of any proceeding at law or in
equity and no right of the Lender shall be exclusive of or dependent on any
other. The Lender may exercise any of its rights separately or in combination
and at any time.



12.6

Certificate Evidence

A certificate prepared by the Lender and provided to the Borrower setting forth
any interest rate or any amount payable under any Loan Document shall constitute
prima facie evidence thereof, absent manifest error.



12.7

Evidence of Debt

The Lender shall open and maintain on its books accounts evidencing all Advances
under the Loan Facility and all amounts owing by the Borrower to the Lender
under the Loan Facility. The Lender shall enter in the accounts details of all
amounts from time to time owing, paid or repaid by the Borrower under the Loan
Facility. The information entered in the accounts shall constitute, in the
absence of manifest error, prima facie evidence of the existence and quantum of
the obligations of the Borrower to the Lender under the Loan Facility. The





38







--------------------------------------------------------------------------------







Borrower shall, on reasonable notice to the Lender, be entitled to obtain
promptly from the Lender copies of extracts of all entries made in such
accounts.



12.8

Notices

Any notice, demand, consent, approval or other communication to be made or given
under or in connection with this Agreement (a “Notice”) shall be in writing and
may be made or given by personal delivery, by facsimile or by e-mail addressed
to the Lender and the Borrower at their respective addresses set out below:




To the Borrower:

 

Liberty Silver Corp.
181 Bay St, Suite 2330
Toronto, ON  M5J 2T3
Canada

 

Attention:
Telephone:
Facsimile:
E-mail:

Timothy Unwin

1 (416) 863-4156

1 (416) 863-2653

tim.unwin@blakes.com

with a copy to:

 

Peterson Law Professional Corporation
390 Bay St, Suite 806
Toronto, ON  M5H 2Y2
Canada

 

Attention:
Telephone:
Facsimile:
E-mail:

Dennis Peterson
1 (416) 777-6772
1 (416) 352-5693
dhp@petelaw.com

To the Lender:

 

BG Capital Group Ltd.
1250 S Pine Island Rd, Suite 500
Plantation, FL  33324
USA

 

Attention:
Telephone:
Facsimile:
E-mail:

Robert Genovese
1 (954) 762-2223
1 (954) 762-2227
bgenovese@bgcap.com





39







--------------------------------------------------------------------------------










with a copy to:

 

Fasken Martineau DuMoulin LLP
333 Bay St, Suite 2400
Bay Adelaide Centre, PO Box 20
Toronto, ON  M5H 2T6
Canada

 

Attention:
Telephone:
Facsimile:
E-mail:

Rubin Rapuch
1 (416) 868-3447
1 (416) 364-7813
rrapuch@fasken.com

or to such other address as such party may from time to time notify the other in
accordance with this Section 12.8. Any Notice made or given by personal delivery
shall be conclusively deemed to have been given at the time of actual delivery
or, if made or given by facsimile or e-mail at the opening of business on the
first Business Day following the transmittal thereof; provided that the party
sending such Notice receives confirmation of receipt from the recipient’s
telecopy machine or e-mail server. Notwithstanding the foregoing, (25) the
Lender may in its discretion act upon verbal Notice from any person reasonably
believed by the Lender to be a person authorized by the Borrower to give
instructions under or in connection with this Agreement, including any request
by the Borrower for an Advance and (26) any Notice received by the Lender on a
day which is not a Business Day or after noon on any Business Day shall, unless
the Lender waives this Clause (b), be deemed to be received by the Lender at
9:00 a.m. on the next Business Day.



12.9

Judgment Currency

If, for the purposes of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into the currency of the
jurisdiction giving such judgment (the “Judgment Currency”) an amount due under
any Loan Document in any other currency (the “Original Currency”), then the date
on which the rate of exchange for conversion is selected by that court is
referred to herein as the “Conversion Date”. If there is a change in the rate of
exchange between the Judgment Currency and the Original Currency between the
Conversion Date and the actual receipt by the Lender of the amount due to it
under such Loan Document or under such judgment, the Borrower shall,
notwithstanding such judgment, pay all such additional amounts as may be
necessary to ensure that the amount received by the Lender in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
receipt, will produce the amount due in the Original Currency.  The Borrower’s
liability hereunder constitutes a separate and independent liability which shall
not merge with any judgment or any partial payment or enforcement of payment of
sums due under this Agreement.



12.10

Successors and Assigns



12.10.1

Benefit & Burden.

  The Loan Documents shall enure to the benefit of and be binding on the parties
thereto, their respective successors, and each assignee of some or all of the
rights or obligations of the parties under the Loan Documents permitted by this
Section 12.10.





40







--------------------------------------------------------------------------------







Any reference in any such Loan Document to any party thereto shall (to the
extent the context so admits) be construed accordingly.



12.10.2

Borrower.

  The Borrower may not assign all or any part of any of its rights or
obligations in respect of the Loan Facility or under any Loan Document.



12.10.3

Participation.

  The Lender may grant a participation (whether by way of equitable assignment,
limited recourse deposit or otherwise) to any other person (a “Participant”) in
the whole or any part of any of its Commitments under which the Participant
shall be entitled to the benefit of the same rights under this Agreement with
respect to such Participation as if it were a party hereto in the place and
stead of the Lender.



12.10.4

Assignments.

  The Lender may assign any of its Commitments (including its rights and
obligations and any related Advances made thereunder), or any part thereof, or
any Advances, or part thereof, to any other person.



12.10.5

Disclosure.

  The Lender may disclose to any prospective or actual Participant in or
assignee of any rights or obligations in respect of the Loan Facility any
information regarding the Borrower, its assets or any of its business affairs so
long as the prospective or actual Participant or assignee agrees to be bound by
the confidentiality provisions of this Subsection 12.10.5. The Lender shall keep
confidential and not disclose to any third party (excluding for certainty its
own representatives, professional advisors and affiliates) any confidential
information received by the Lender from the Borrower pursuant to this Agreement,
save that the Lender may disclose any such confidential information (27) as
provided in the preceding sentence, (28) to the extent required by applicable
law, (29) to the extent required to protect the rights of the Lender in any
actual, pending or threatened proceeding, or (30) as may be necessary or
desirable in order to enforce the rights of the Lender under any Loan Document.



12.11

Survival

The indemnity obligations shall survive the payment and performance in full of
all other Loan Obligations owing by the Borrower to the Lender and shall
continue in full force and effect until such indemnity obligations are
irrevocably paid and performed in full.



12.12

Time of the Essence

Time is of the essence of each provision of each Loan Document.



12.13

Governing Law

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws in force in the State of Nevada. Such choice of law shall,
however, be without prejudice to or limitation of any other rights available to
the Lender under the laws of any jurisdiction where the Borrower or its assets
may be located.





41







--------------------------------------------------------------------------------









12.14

Jurisdiction



12.14.1

Submission to Jurisdiction and Waiver of Objections.

  Save as otherwise herein provided, with respect to any claim arising out of
this Agreement, any other Loan Document or any other agreement relating to any
Loan Document (in this Section 12.14, collectively, the “Secured Related
Documents”) for the exclusive benefit of the Lender, the Borrower irrevocably
and unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Sixth Judicial District Court of State of Nevada, Pershing
County, Nevada, including any appellate court therefrom (in this Section 12.14,
“Courts of Primary Jurisdiction”).  The Borrower irrevocably waives (ff) any
objection which it may have at any time to the laying of venue of any proceeding
arising out of or relating to any of the Secured Related Documents brought in
any Court of Primary Jurisdiction, (gg) any claim that any such proceeding
brought in any Court of Primary Jurisdiction has been brought in an inconvenient
forum, (hh) the right to object, with respect to such proceeding brought in any
Court of Primary Jurisdiction, that such court does not have jurisdiction over
the Borrower and (ii) the right to require the Lender to post security for costs
in any proceeding brought in any Court of Primary Jurisdiction.



12.14.2

Lender May Sue in Another Jurisdiction.

  Nothing in this Agreement will be deemed to preclude the Lender from bringing
any proceeding in respect of any Secured Related Document in any other
jurisdiction.



12.14.3

Final Judgment.

  The Borrower agrees that a final judgment in any proceeding commenced in any
Court of Primary Jurisdiction shall be conclusive and may be enforced in any
other jurisdictions by suit on the judgment or in any other manner provided by
law.



12.14.4

Manner of Service.

  The Borrower irrevocably consents to the service of process out of the Courts
of Primary Jurisdiction in accordance with the local rules of civil procedure or
by mailing a copy thereof, by registered mail, postage prepaid to the Borrower
at the address of the Borrower, or by sending a copy thereof by facsimile or
e-mail in PDF format to the Borrower at the facsimile number or e-mail address
of the Borrower determined under Section 12.8.



12.15

Invalidity

If any provision of any Loan Document is determined to be invalid or
unenforceable by a final judgment, that provision shall be deemed to be severed
therefrom, and the remaining provisions of such Loan Document shall not be
affected thereby and shall remain valid and enforceable. The parties hereto
shall, at the request of the Lender, negotiate in good faith with the Lender to
replace any invalid or unenforceable provision contained in any Loan Document
with a valid and enforceable provision which has the commercial effect as close
as possible to that of the invalid or unenforceable provision, to the extent
permitted by law.



12.16

Changes

No agreement purporting to change (other than waive) any provision of any Loan
Document shall be binding upon the parties hereto or thereto unless that
agreement is in writing and signed by the Lender and the Borrower. No waiver of
strict performance or compliance with





42







--------------------------------------------------------------------------------







any provision of any Loan Document shall be binding on any party hereto or
thereto unless such waiver is in writing signed by the party sought to be bound
thereby.



12.17

Entire Agreement

There are no representations, warranties, conditions, other agreements or
acknowledgments, whether direct or collateral, express or implied, binding on
the Lender that form part of or affect this Agreement or any other Loan
Document, other than as expressed herein or in such other Loan Document. The
execution of each Loan Document by the Borrower has not been induced by, nor
does the Borrower rely upon or regard as material, any representations,
warranties, conditions, other agreements or acknowledgments not expressly made
in any Loan Document.



12.18

This Agreement to Govern

If there is any inconsistency between the provisions of this Agreement and the
provisions of any other Loan Document to which the Borrower is party, the
provisions hereof shall govern and apply to the extent of the inconsistency.



12.19

Execution

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart. Transmission of a copy of an executed signature page of this
Agreement (including any change to this Agreement) by one party hereto to the
other party hereto by facsimile transmission or e-mail in PDF format, shall be
as effective as delivery to the other parties hereto of an original manually
executed counterpart hereof.

[Remainder of page intentionally left blank]








43







--------------------------------------------------------------------------------

  







IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.




BORROWER:







 

LIBERTY SILVER CORP.




 

By:

/s/Manish Kshatriya

 

 

Name: Manish Kshatriya

 

 

Title: Executive Vice President & Chief Financial Officer














--------------------------------------------------------------------------------

  







LENDER:







 

BG CAPITAL GROUP LTD.




      

 

By:

/s/Robert Genovese

 

 

Name: Robert Genovese

 

 

Title: President














--------------------------------------------------------------------------------

  







SCHEDULE A


LIBERTY SILVER CORP.

$1,210,000

PROMISSORY NOTE




Issue Date: November 14, 2013

 




FOR VALUE RECEIVED, LIBERTY SILVER CORP. (herein called the “Issuer”), a
corporation formed under the laws of the State of Nevada, hereby acknowledges
itself indebted to and promises to pay on the earlier of the Maturity Date and
the Acceleration Date to or to the order of BG CAPITAL GROUP LTD. (herein called
the “Holder”), a company formed under the laws of Barbados, the lesser (the
“Outstanding Principal Amount”) of (i) the principal sum of ONE MILLION TWO
HUNDRED AND TEN THOUSAND U.S. DOLLARS ($1,210,000) or (ii) the Loan Amount owing
from time to time by the Issuer under the Loan Agreement, and to pay interest
from the Initial Advance Date on the Outstanding Principal Amount until the
Outstanding Principal Amount and all accrued and unpaid interest thereon payable
hereunder is paid in full to the Holder calculated and payable as follows:



(a)

subject to paragraph (b), interest shall accrue on the Outstanding Principal
Amount at the rate of (x) eleven percent (11%) per annum from the Initial
Advance Date until November 13, 2014 (inclusively), and (y) fifteen percent
(15%) per annum from November 14, 2014 and anytime thereafter (as applicable,
the “Interest Rate”);



(b)

interest shall accrue at the rate equal to the applicable Interest Rate plus
five percent (5%) (the “Default Rate”) on any amount (including without
limitation principal or interest) payable under this Note which is not paid on
the date it is or becomes due and payable hereunder until such unpaid amount is
paid in full to the Holder;



(c)

interest payable hereunder shall accrue from day to day, be payable in arrears
in lawful currency of the United States of America and be computed upon the
daily balance of the Outstanding Principal Amount and shall be calculated on the
basis of the actual number of days elapsed in a year of 365 or 366 days, as the
case may be; and



(d)

interest accrued at the Interest Rate or Default Rate, as the case may be, shall
be due and payable on each Interest Payment Date.

This Note evidences the amounts owing by the Issuer to the Holder under the Loan
Agreement.











--------------------------------------------------------------------------------

  







Payments

All payments under this Note shall be made  free and clear of, and without
regard for, any existing or future rights of counterclaim, defence, set-off,
compensation, abatement, offset or cross-claim, legal or equitable, of any
nature or kind that may exist between the parties to this Note in lawful
currency of the United States of America to the credit of such account of the
Holder maintained with such branch of such financial institution as the Holder
shall from time to time notify the Issuer.

No Prepayment

The Issuer shall have the right to prepay the Outstanding Principal Amount, in
whole or in part, with the payment of a prepayment fee to the Holder equal to
five percent (5%) of the Outstanding Principal Amount being prepaid.  Any
partial prepayment must be in the minimum principal amount of $50,000.

Withholding Taxes

Each payment required to be made by the Issuer under this Note shall be made
free and clear of, and without deduction or withholding for or on account of,
any Indemnified Taxes, except to the extent such deduction or withholding is
required by any applicable law, as modified by the administrative practice of
any relevant Governmental Authority, then in effect.  To the extent and each
time the Issuer is so required to deduct or withhold Indemnified Taxes from or
in respect of any such payment to or for the account of the Holder, then the
Issuer will:



(a)

promptly notify the Holder of such requirement;



(b)

pay to the relevant Governmental Authority when due the full amount required to
be deducted or withheld (including the full amount of Indemnified Taxes required
to be deducted or withheld from any additional amount paid by the Issuer to or
for the account of the Holder under this provision);



(c)

promptly forward to the Holder an official receipt (or a certified copy), or
other documentation reasonably acceptable to the Holder, evidencing such payment
to such Governmental Authority; and



(d)

forthwith pay to the Holder, in addition to the payment to which the Holder is
otherwise entitled under this Note, such additional amount as is necessary to
ensure that the net amount actually received by the Holder (free and clear of,
and net of, any such Indemnified Taxes, including the full amount of Taxes
required to be deducted or withheld from any additional amount paid by the
Issuer under this provision, whether assessed against the Issuer or the Holder)
will equal the full amount the Holder would have received had no such deduction
or withholding been required.

If the Issuer fails to pay to the relevant Governmental Authority when due any
Indemnified Taxes that it was required to deduct or withhold under the preceding
paragraph in





2







--------------------------------------------------------------------------------







respect of any payment to or for the benefit of the Holder under this Note, or
fails to promptly furnish the Holder with the documentation referred to in the
preceding paragraph, the Issuer shall forthwith on demand indemnify the Holder
on a full indemnity after-Taxes basis from and against the full amount of any
Taxes (including interest and penalties), losses and expenses which the Holder
may suffer or incur as a result of such failure.

The Issuer shall also indemnify the Holder on a full indemnity after-Tax basis,
for any additional Taxes on net income that the Holder may be obliged to pay as
a result of the payment of additional amounts under the preceding paragraphs.

Acceleration

If an Event of Default occurs, then unless the Holder notifies the Issuer to the
contrary, the Outstanding Principal Amount, accrued interest and all other
amounts payable by the Issuer provided for herein shall become immediately due
and payable.

Records of Account

A record of the principal and accrued interest payable hereunder and payments of
principal and interest may, at the Holder’s sole option, be entered:



(i)

in any electronic data processing device, and any printed report produced from
such electronic records shall be good and sufficient evidence of the unpaid
principal and interest balance in the same manner and to the same extent as if
originally and concurrently recorded on or with this Note.  The Holder is under
no obligation to retain original vouchers related to any such entry; or



(ii)

by the Holder on the grid annexed hereto; or



(iii)

in any combination of the methods outlined in subparagraphs (i) and (ii) above.

Failure to record the date and amount of any principal amount which the Issuer
has agreed to pay under this Note, or any accrued interest or payments made
hereunder, shall not limit or otherwise affect the obligations of the Issuer to
pay this Note.

The Holder is hereby irrevocably authorized by the Issuer as the Issuer’s lawful
attorney and agent (with full power of substitution and delegation) to endorse
on the grid attached to this Note such amount of principal advanced by the
Holder to the Issuer under the Loan Agreement from time to time, interest
accrued thereon and all other amounts payable under the Loan Agreement and the
amount of each payment of principal, interest and other amounts received by the
Holder under the Loan Agreement as well as the dates thereof.  The failure of
the Holder to make any such endorsement shall not release or otherwise alter the
Issuer’s obligations hereunder to repay the principal of this Note, other
amounts and accrued interest thereon payable hereunder.  The unpaid principal,
other amounts and accrued interest payable under this Note recorded in the grid
and/or the printed report from any electronic data processing device of the





3







--------------------------------------------------------------------------------







Holder shall be conclusive and binding on the Issuer absent manifest error and
may be introduced as evidence of the amount owing by the Issuer hereunder.  

Definitions

Words and expressions (capitalized or not) defined or given extended meanings in
the Loan Agreement and not otherwise defined herein are used in this Note with
the respective defined or extended meanings assigned to them in the Loan
Agreement.  In addition, in this Note:

“Acceleration Date” means the date the Outstanding Principal Amount, accrued
interest and all other amounts payable by the Issuer provided for herein become
due and payable by reason of the occurrence of an Event of Default.

“Default Rate” is used with the defined meaning assigned in subparagraph (b) on
the face page of this Note.

“Holder” means BG Capital Group Ltd., a company formed under the laws of
Barbados, its successors and each subsequent holder of this Note.

“Interest Rate” is used with the defined meaning assigned in subparagraph (a) on
the face page of this Note.

“Issue Date” means the Issue Date stated at the commencement hereof.

“Issuer” means Liberty Silver Corp., a corporation formed under the laws of the
State of Nevada, and its successors.

“Loan Agreement” means the loan agreement dated November 14, 2013 between the
Issuer as borrower and the Holder as lender, as amended from time to time.

“Outstanding Principal Amount” is used with the defined meaning assigned in the
first paragraph on the face page of this Note.

General Provisions

Time is of the essence of this Note.

The Issuer hereby waives presentment, demand, dishonour, notice of dishonour,
protest, noting of protest and notice of any other kind.

This Note shall be deemed to have been made and issued in Nevada and shall be
governed by and construed, performed and enforced in accordance with the laws of
the State of Nevada.

[Signature Page Follows]





4







--------------------------------------------------------------------------------

  







IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed and
delivered as of the Issue Date.










LIBERTY SILVER CORP.




 

Per:

/s/ Manish Kshatriya

 

Authorized Signatory

 







 

Per:

/s/R. G. Browne

 

Authorized Signatory














--------------------------------------------------------------------------------













GRID





Date

Principal

Advanced


Other Amounts

Accrued Interest

Outstanding Balance


Initials


October 8, 2013

$50,000

$0

$0

$50,000

 

November 6, 2013

$50,000

$0

$436.99

$100,436.99

 

November 14, 2013

$202,500

$0

$241.10

$303,178.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 











6





